              Case 20-12271-KCF                   Doc 1     Filed 02/11/20 Entered 02/11/20 12:56:09                               Desc Main
                                                           Document      Page 1 of 163

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Hagaman Property Development, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1172 Fischer Blvd.
                                  Toms River, NJ 08753
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Ocean                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-12271-KCF                      Doc 1        Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                 Document      Page 2 of 163
Debtor    Hagaman Property Development, LLC                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2389

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-12271-KCF                   Doc 1       Filed 02/11/20 Entered 02/11/20 12:56:09                                  Desc Main
                                                            Document      Page 3 of 163
Debtor   Hagaman Property Development, LLC                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 20-12271-KCF                  Doc 1      Filed 02/11/20 Entered 02/11/20 12:56:09                                  Desc Main
                                                           Document      Page 4 of 163
Debtor    Hagaman Property Development, LLC                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ Robert Hagaman                                                       Robert Hagaman
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Eugene D. Roth                                                        Date February 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eugene D. Roth
                                 Printed name

                                 Law Office of Eugene D. Roth
                                 Firm name

                                 2520 Highway 35, Suite 307
                                 Manasquan, NJ 08736
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     732-292-9288                  Email address      erothesq@gmail.com

                                 4239 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                  Desc Main
                                                                     Document      Page 5 of 163




 Fill in this information to identify the case:

 Debtor name         Hagaman Property Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 11, 2020                       X /s/ Robert Hagaman
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert Hagaman
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-12271-KCF                          Doc 1        Filed 02/11/20 Entered 02/11/20 12:56:09                                       Desc Main
                                                                        Document      Page 6 of 163

 Fill in this information to identify the case:
 Debtor name Hagaman Property Development, LLC
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ally Financial                                                  2019 Ford F550                                      $68,700.00                 $48,995.00                $19,705.00
 PO Box 380902
 Minneapolis, MN
 55438-0902
 Ally Financial                                                  2019 Nissan NV                                      $35,000.00                 $18,953.00                $16,047.00
 PO Box 280902                                                   3500
 Minneapolis, MN
 55438-0902
 American Express                                                Loan                                                                                                     $59,951.62
 PO Box 1270
 Newark, NJ
 07101-1270
 Arch Insurance                                                  General Liability                                                                                        $40,203.45
 210 Hudson Street
 Suite 300
 Jersey City, NJ
 07311
 Blue Vine                                                       Loan                                                                                                     $52,130.00
 401 Warren Street
 Suite 300
 Redwood City, CA
 94063
 Blue Vine                                                       Goods and                                                                                                $67,102.50
 c/o Dedicated                                                   Service
 Commercial
 Recovery
 1970 Oakcrest Ave.
 Suite 217
 Saint Paul, MN
 55113
 Everest Business                                                Loan                                                                                                     $97,000.00
 Funding
 5 West 37th Street
 Suite 1100
 New York, NY 10018




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-12271-KCF                          Doc 1        Filed 02/11/20 Entered 02/11/20 12:56:09                                       Desc Main
                                                                        Document      Page 7 of 163


 Debtor    Hagaman Property Development, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 GM Financial                                                    2016 Chevy 2500                                     $31,141.00                  $9,072.00                $22,069.00
 4001 Embarcadero
 Drive
 Arlington, TX 76014
 Guice Electric LLC                                              Goods and                                                                                                $42,035.66
 613 First Avenue                                                Services
 Ocean Springs, MS
 39564
 Jake Sewer & Drain                                              Goods and                                                                                                $25,199.00
 Cleaning                                                        Services
 PO Box 7536
 Fargo, ND 58106
 Kushnick-Pallaci                                                Attorney Fees                                                                                            $25,000.00
 PLLC
 630 Jognson Ave
 Suite 201
 Bohemia, NY 11716
 Nano Flex Funding                                               Loan                                                                                                     $85,000.00

 Nissan Finanace                                                 2017 Nissan NV                                      $35,000.00                 $10,424.00                $24,576.00
 Motor Acceptance                                                2500
 PO Box 660360
 Dallas, TX
 75266-0360
 Nissan Finanace                                                 2017 Nissan NV                                      $23,000.00                 $12,020.00                $23,000.00
 Motor Acceptance                                                2500
 PO Box 660360
 Dallas, TX
 75266-0360
 Plumbing Today,                                                 Arbitration Award      Contingent                                                                      $331,339.23
 Inc.                                                                                   Disputed
 c/o Aldo Vitagilano,
 Esq.
 150 Purchase St #9
 Rye, NY 10580
 Quarter Spot                                                    Loan                                                                                                   $115,353.91
 c/o Parket Simon
 Koklis
 110 N Washington
 St
 Suite 500
 Rockville, MD 20850
 Roto Rooter                                                     Goods & Services                                                                                         $17,576.97
 5672 Collections
 Center Drive
 Chicago, IL 60693
 Roto Rooter Sewer                                               Goods & Services                                                                                         $16,773.19
 Drain Services
 2840 Wilder Rd NW
 Rochester, MN
 55901



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-12271-KCF                          Doc 1     Filed 02/11/20 Entered 02/11/20 12:56:09                                          Desc Main
                                                                     Document      Page 8 of 163


 Debtor    Hagaman Property Development, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 TD Bank, N.A.                                                   2016 Chevy 2500                                     $35,997.35                 $15,428.00                $20,569.35
 PO BOx 100295
 Columbia, SC
 29202-3295
 TD Bank, N.A.                                                   2018 Nissan                                         $32,400.00                  $7,511.00                $24,889.00
 PO Box 100295                                                   NV3500
 Columbia, SC
 29202-3295




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                         Desc Main
                                                                     Document      Page 9 of 163
 Fill in this information to identify the case:

 Debtor name         Hagaman Property Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Operating Checking
           3.1.     First Constitution Bank                                 Account                         0105                                     $1,564.04



                                                                            Payroll Checking
           3.2.     First Constitution Bank                                 Account                         6373                                       $104.00




           3.3.     First Constitution Bank                                 Checking Account                0113                                       $125.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $1,793.04
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                        Desc Main
                                                                     Document     Page 10 of 163
 Debtor         Hagaman Property Development, LLC                                                    Case number (If known)
                Name


        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            155,761.32      -                                   0.00 = ....                $155,761.32
                                              face amount                              doubtful or uncollectible accounts




           11b. Over 90 days old:                                    6,564.91   -                             6,564.91 =....                            $0.00
                                              face amount                              doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                $155,761.32
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                      Net book value of         Valuation method used   Current value of
                                                                                    debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 39.       Office furniture
           Miscellaneous furniture                                                            $3,000.00       N/A                                 $3,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Misc. office equipment                                                             $2,000.00       N/A                                 $2,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09               Desc Main
                                                                     Document     Page 11 of 163
 Debtor         Hagaman Property Development, LLC                                             Case number (If known)
                Name



 43.       Total of Part 7.                                                                                                             $5,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 Nissan NV2500                                                     $0.00                                      $10,856.00


           47.2.     2018 Nissan NV3500                                                     $0.00                                        $7,511.00


           47.3.     2017 Nissan NV2500                                                     $0.00                                      $15,129.00


           47.4.     2017 Chevy Cutaway                                                     $0.00                                      $24,985.00


           47.5.     2017 Chevy Cutaway                                                     $0.00                                      $29,995.00


           47.6.     2018 Nissan NV 2500                                                    $0.00                                      $23,181.00


           47.7.     2017 Nissan NV 3500                                                    $0.00                                      $15,140.00


           47.8.     2019 Nissan NV 2500                                                    $0.00                                      $24,308.00


           47.9.     2018 Nissan NV 2500                                                    $0.00                                      $16,763.00


           47.10
           .     2016 Chevy 2500                                                            $0.00                                      $15,428.00


           47.11
           .     2017 Chevy 2500                                                            $0.00                                      $16,879.00


           47.12
           .     2019 Nissan NV 3500                                                        $0.00                                      $25,202.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09        Desc Main
                                                                     Document     Page 12 of 163
 Debtor         Hagaman Property Development, LLC                                            Case number (If known)
                Name

           47.13
           .     2019 Nissan NV 3500                                                        $0.00                             $18,953.00


           47.14
           .     2017 Nissan NV 2500                                                        $0.00                             $12,020.00


           47.15
           .     2018 Nissan NV 2500                                                        $0.00                             $17,664.00


           47.16
           .     2017 Nissan NV 2500                                                        $0.00                               $9,548.00


           47.17
           .     2017 Nissan Frontier                                                       $0.00                             $14,024.00


           47.18
           .     2017 Ford F450                                                             $0.00                             $42,988.00


           47.19
           .     2017 Nissan NV 2500                                                        $0.00                             $10,424.00


           47.20
           .     2017 Chevy 2500                                                            $0.00                             $16,053.00


           47.21
           .     2016 Chevy 2500                                                            $0.00    N/A                        $9,072.00


           47.22
           .     2019 Ford F550                                                             $0.00                             $48,995.00


           47.23
           .     2017 Chevy NV 2500                                                         $0.00                               $9,552.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           45' Boom Lift                                                               Unknown                                  Unknown


           Explorer Camera/ Cable Drain Machine                                        Unknown                                  Unknown


           Roll Off                                                                         $0.00                               Unknown


           Trailer/ Hydro Hot Jetter                                                   Unknown                                  Unknown


           72" Rottary Cutter Head Model
           AP-SC2572-01-15                                                             Unknown                                  Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                Desc Main
                                                                     Document     Page 13 of 163
 Debtor         Hagaman Property Development, LLC                                             Case number (If known)
                Name



           U27-4RI Tail Swing Escavator                                                Unknown                                             Unknown


           L47 Tractor With Back Hoe                                                   Unknown                                             Unknown


           ZD1011-54 Diesel Mower                                                      Unknown                                             Unknown


           SSV65PHC Loader Skid Steer                                                  Unknown                                             Unknown


           72" Skid Steer Sweeper                                                      Unknown                                             Unknown



 51.       Total of Part 8.                                                                                                         $434,670.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     1172 Fischer Blvd
                     Toms River, NJ 08753                 Fee simple                        $0.00     Comparable sales                $1,500,000.00




 56.       Total of Part 9.                                                                                                        $1,500,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09        Desc Main
                                                                     Document     Page 14 of 163
 Debtor         Hagaman Property Development, LLC                                            Case number (If known)
                Name

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Hagaman Property Development, LLC v. Plumbing
            Today, Inc. Index No. 58718/2018                                                                                            $0.00
            Nature of claim         Contract Claim
            Amount requested                      $413,624.46



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Arbitration Escow (Hagaman Property Development,
            LLC v. Plumbing Today, Inc. Index No. 58718/2018)                                                                  $115,000.00


            Mechanics Lien Bond (Hagaman Property Development,
            LLC v. Plumbing Today, Inc Index No. 58718/2018.)                                                                   $28,000.00




 78.        Total of Part 11.                                                                                               $143,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 20-12271-KCF                             Doc 1        Filed 02/11/20 Entered 02/11/20 12:56:09                                           Desc Main
                                                                       Document     Page 15 of 163
 Debtor          Hagaman Property Development, LLC                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,793.04

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $155,761.32

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $434,670.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $1,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $143,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $740,224.36           + 91b.            $1,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,240,224.36




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                Desc Main
                                                                     Document     Page 16 of 163
 Fill in this information to identify the case:

 Debtor name         Hagaman Property Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Ally Financial                                 Describe debtor's property that is subject to a lien                   $31,300.00                $24,308.00
       Creditor's Name                                2019 Nissan NV 2500
       PO Box 380902
       Minneapolis, MN
       55438-0902
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3955
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ally Financial                                 Describe debtor's property that is subject to a lien                   $19,770.00                $12,020.00
       Creditor's Name                                2017 Nissan NV 2500
       PO Box 280902
       Minneapolis, MN
       55438-0902
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7525
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 17 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Ally Financial
       2. Nissan Finanace Motor
       Acceptance

 2.3   Ally Financial                                 Describe debtor's property that is subject to a lien                     $31,000.00       $16,879.00
       Creditor's Name                                2017 Chevy 2500
       PO Box 380902
       Minneapolis, MN
       55439-0902
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0596
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Ally Financial                                 Describe debtor's property that is subject to a lien                     $35,000.00       $18,953.00
       Creditor's Name                                2019 Nissan NV 3500
       PO Box 280902
       Minneapolis, MN
       55438-0902
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4575
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Ally Financial                                 Describe debtor's property that is subject to a lien                     $25,900.00       $17,664.00
       Creditor's Name                                2018 Nissan NV 2500
       PO Box 380902
       Minneapolis, MN
       55438-0902
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 18 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5875
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Ally Financial                                 Describe debtor's property that is subject to a lien                     $68,700.00       $48,995.00
       Creditor's Name                                2019 Ford F550
       PO Box 380902
       Minneapolis, MN
       55438-0902
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7950
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Centra Leasing                                 Describe debtor's property that is subject to a lien                     $18,000.00        Unknown
       Creditor's Name                                Roll Off
       5403 Olympic Drive NW
       Suite 200
       Gig Harbor, WA 98335
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6856
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 19 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name


 2.8   Centra Leasing                                 Describe debtor's property that is subject to a lien                     $20,000.00        Unknown
       Creditor's Name                                Trailer/ Hydro Hot Jetter
       5403 Olympic Drive NW
       Gig Harbor, WA 98335
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4917
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Chase Auto Finance                             Describe debtor's property that is subject to a lien                     $22,300.00       $14,024.00
       Creditor's Name                                2017 Nissan Frontier
       PO Box 15548
       Wilmington, DE 19886-5548
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0106
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     Citizens Bank                                  Describe debtor's property that is subject to a lien                     $21,000.00        $9,552.00
       Creditor's Name                                2017 Chevy NV 2500
       One Citizens Drive
       Riverside, RI 02915
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0152

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 20 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Financial Pacific Leasing                      Describe debtor's property that is subject to a lien                     $15,000.00        Unknown
       Creditor's Name                                45' Boom Lift
       3455 S.344th Way, Suite300
       Federal Way, WA 98001
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4302
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Financial Pacific Leasing                      Describe debtor's property that is subject to a lien                     $20,000.00        Unknown
       Creditor's Name                                Explorer Camera/ Cable Drain Machine
       3455 S.344th Way, Suite300
       Federal Way, WA 98001
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4301
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Ford Motor Credit                              Describe debtor's property that is subject to a lien                     $47,000.00       $42,988.00
       Creditor's Name                                2017 Ford F450
       PO Box 220564
       Pittsburgh, PA 15257-2564
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 5 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 21 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4734
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     GM Financial                                   Describe debtor's property that is subject to a lien                     $27,700.00       $16,053.00
       Creditor's Name                                2017 Chevy 2500
       4001 Embarcadero Drive
       Arlington, TX 76014
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6130
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     GM Financial                                   Describe debtor's property that is subject to a lien                     $31,141.00        $9,072.00
       Creditor's Name                                2016 Chevy 2500
       4001 Embarcadero Drive
       Arlington, TX 76014
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1582
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 6 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 22 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     Kubota Credit Corporation                      Describe debtor's property that is subject to a lien                      $5,000.00        Unknown
       Creditor's Name                                72" Rottary Cutter Head Model
                                                      AP-SC2572-01-15
       PO Box 0559
       Carol Stream, IL 60132
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8725
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     Kubota Credit Corporation                      Describe debtor's property that is subject to a lien                     $28,000.00        Unknown
       Creditor's Name                                U27-4RI Tail Swing Escavator
       PO Box 0559
       Carol Stream, IL 60132
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8369
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Kubota Credit Corporation                      Describe debtor's property that is subject to a lien                     $35,000.00        Unknown
       Creditor's Name                                L47 Tractor With Back Hoe
       PO Box 0559
       Carol Stream, IL 60132
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 7 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 23 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7696
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     Kubota Credit Corporation                      Describe debtor's property that is subject to a lien                      $7,500.00        Unknown
       Creditor's Name                                ZD1011-54 Diesel Mower
       PO Box 0559
       Carol Stream, IL 60132
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8872
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     Kubota Credit Corporation                      Describe debtor's property that is subject to a lien                     $22,000.00        Unknown
       Creditor's Name                                SSV65PHC Loader Skid Steer
       PO Box 0559
       Carol Stream, IL 60132
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6935
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 8 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 24 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name



 2.2
 1     Kubota Credit Corporation                      Describe debtor's property that is subject to a lien                      $3,000.00        Unknown
       Creditor's Name                                72" Skid Steer Sweeper
       PO Box 0559
       Carol Stream, IL 60132
       Creditor's mailing address                     Describe the lien
                                                      Commercial Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4608
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Nissan Finanace Motor
 2     Acceptance                                     Describe debtor's property that is subject to a lien                     $22,400.00       $15,129.00
       Creditor's Name                                2017 Nissan NV2500
       PO Box 660360
       Dallas, TX 75266-0360
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Nissan Finanace Motor
 3     Acceptance                                     Describe debtor's property that is subject to a lien                     $15,000.00       $15,140.00
       Creditor's Name                                2017 Nissan NV 3500
       PO Box 660360
       Dallas, TX 75266-0360
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 9 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 25 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Nissan Finanace Motor
 4     Acceptance                                     Describe debtor's property that is subject to a lien                     $35,000.00       $25,202.00
       Creditor's Name                                2019 Nissan NV 3500
       PO Box 660360
       Dallas, TX 75266-0360
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Nissan Finanace Motor
 5     Acceptance                                     Describe debtor's property that is subject to a lien                     $23,000.00       $12,020.00
       Creditor's Name                                2017 Nissan NV 2500
       PO Box 660360
       Dallas, TX 75266-0360
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.2   Nissan Finanace Motor
 6     Acceptance                                     Describe debtor's property that is subject to a lien                     $15,000.00        $9,548.00



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 10 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 26 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

       Creditor's Name                                2017 Nissan NV 2500
       PO Box 660360
       Dallas, TX 75266-0360
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Nissan Finanace Motor
 7     Acceptance                                     Describe debtor's property that is subject to a lien                     $35,000.00       $10,424.00
       Creditor's Name                                2017 Nissan NV 2500
       PO Box 660360
       Dallas, TX 75266-0360
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 8     TD Bank, N.A.                                  Describe debtor's property that is subject to a lien                     $32,400.00        $7,511.00
       Creditor's Name                                2018 Nissan NV3500
       PO Box 100295
       Columbia, SC 29202-3295
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2453

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 11 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 27 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 9     TD Bank, N.A.                                  Describe debtor's property that is subject to a lien                     $26,792.00       $24,985.00
       Creditor's Name                                2017 Chevy Cutaway
       PO Box 100295
       Columbia, SC 29202-3295
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1993
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 0     TD Bank, N.A.                                  Describe debtor's property that is subject to a lien                     $26,376.00       $29,995.00
       Creditor's Name                                2017 Chevy Cutaway
       PO Box 100295
       Columbia, SC 29202-3295
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1242
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 1     TD Bank, N.A.                                  Describe debtor's property that is subject to a lien                     $32,400.00       $23,181.00
       Creditor's Name                                2018 Nissan NV 2500
       PO Box 100295
       Columbia, SC 29202-3295
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 12 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                                     Document     Page 28 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2441
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 2     TD Bank, N.A.                                  Describe debtor's property that is subject to a lien                     $35,997.35       $15,428.00
       Creditor's Name                                2016 Chevy 2500
       PO BOx 100295
       Columbia, SC 29202-3295
       Creditor's mailing address                     Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6680
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 3     U.S. Bank, N.A.                                Describe debtor's property that is subject to a lien                 $1,213,434.14      $1,500,000.00
       Creditor's Name                                1172 Fischer Blvd
       c/o Schiller, Knapp,                           Toms River, NJ 08753
       Lefkowitz & Hertzel
       950 New Loudon Road,
       Suite 109
       Latham, NY 12110-2100
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6227
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 13 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                Desc Main
                                                                     Document     Page 29 of 163
 Debtor       Hagaman Property Development, LLC                                                        Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3
 4      Valley National Bank                          Describe debtor's property that is subject to a lien                      $12,000.00          $10,856.00
        Creditor's Name                               2017 Nissan NV2500
        PO.Box 953
        Wayne, NJ 07474
        Creditor's mailing address                    Describe the lien
                                                      Automobile Loan
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        3593
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $2,059,110.4
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 14 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-12271-KCF                         Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 30 of 163
 Fill in this information to identify the case:

 Debtor name         Hagaman Property Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $213.00
           1st Choice Sewer and Drain, Inc.                                     Contingent
           1031 8th Street                                                      Unliquidated
           Watertown, SD 57201                                                  Disputed
           Date(s) debt was incurred 07-2018
                                                                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $538.68
           24/7 All Services, LLC                                               Contingent
           6975 Lakehurst Drive                                                 Unliquidated
           Gulf Shores, AL 36542                                                Disputed
           Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $819.00
           307 Service Experts                                                  Contingent
           PO Box 230                                                           Unliquidated
           Evanston, WY 82931                                                   Disputed
           Date(s) debt was incurred     05-2018                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,013.26
           5 Star Plumbing, Inc.                                                Contingent
           9525 Highway 151                                                     Unliquidated
           Anamosa, IA 52205                                                    Disputed
           Date(s) debt was incurred     07-2019                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         52435                                            Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 31 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,353.00
          912 General Maintenance, LLC                                          Contingent
          8213 Catalpa Ridge Road                                               Unliquidated
          Blacklick, OH 43004                                                   Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,149.00
          A Lock USA, Inc.                                                      Contingent
          PO Box 3663                                                           Unliquidated
          Wantagh, NY 11793                                                     Disputed
          Date(s) debt was incurred      06-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,787.99
          A&A Plumbing                                                          Contingent
          6408 S 117 Stree                                                      Unliquidated
          Omaha, NE 68135                                                       Disputed
          Date(s) debt was incurred      03-2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $99.00
          A&A Professional Cooling & Heating                                    Contingent
          1330 Paonia Street                                                    Unliquidated
          Colorado Springs, CO 80915                                            Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $887.00
          A&S Unlimited Heating & Cooling                                       Contingent
          1663 E Auburn Road                                                    Unliquidated
          Rochester, MI 48307                                                   Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,887.52
          A+ Drain Cleaning                                                     Contingent
          2052 150th Street                                                     Unliquidated
          Lawton, IA 51030                                                      Disputed
          Date(s) debt was incurred      05-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          A-1 Evans Septic Services                                             Contingent
          PO Box 555                                                            Unliquidated
          Minot, ND 58701                                                       Disputed
          Date(s) debt was incurred 12-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 32 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $810.00
          A1 Services                                                           Contingent
          2715 Highway 37                                                       Unliquidated
          Eveleth, MN 55734                                                     Disputed
          Date(s) debt was incurred      12-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $762.00
          AAA Plumbing & Rooter Service                                         Contingent
          1000 Fifth Street                                                     Unliquidated
          Suite 200-Y6                                                          Disputed
          Miami Beach, FL 33139
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 01-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $550.00
          AAA Sewer and Drain Service, Inc.                                     Contingent
          PO Box 50711                                                          Unliquidated
          Casper, WY 82605                                                      Disputed
          Date(s) debt was incurred 05-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          AAA-1 Lock and Key                                                    Contingent
          1507 N Midland Blvd.                                                  Unliquidated
          Nampa, ID 83651                                                       Disputed
          Date(s) debt was incurred      06-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,915.00
          Abbott Electric, Inc.                                                 Contingent
          1935 Allen Ave SE                                                     Unliquidated
          Canton, OH 44707                                                      Disputed
          Date(s) debt was incurred      01-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,933.60
          Absolute Comfort, Inc.                                                Contingent
          PO Box 1666                                                           Unliquidated
          Minot, ND 58702                                                       Disputed
          Date(s) debt was incurred 12-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $580.00
          ABV Services                                                          Contingent
          2450 Lousiana St                                                      Unliquidated
          Suite 308                                                             Disputed
          Houston, TX 77006
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred      03-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 33 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $580.00
          Accent Plumbing                                                       Contingent
          114 E Main Street Unit D                                              Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred 03-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $316.00
          Ace Plumbing, Heating & Supply Co. LLC                                Contingent
          800 W 1st Street                                                      Unliquidated
          McPherson, KS 67460                                                   Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $217.00
          Addison Smith Mechanical Contractor, Inc                              Contingent
          110 Kingsbridge Drive                                                 Unliquidated
          Carrollton, GA 30117                                                  Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $570.00
          Advance Door Co.                                                      Contingent
          4555 Willow Parkway                                                   Unliquidated
          Cuyahoga Heights, OH 44125                                            Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $819.23
          Advance Electrics                                                     Contingent
          PO Box 2755                                                           Unliquidated
          Columbus, MS 39704                                                    Disputed
          Date(s) debt was incurred      06-2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $172.80
          Advanced Safe & Lock, NNY LLC                                         Contingent
          34646 Carter Road                                                     Unliquidated
          La Fargeville, NY 13656                                               Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $284.10
          Affordable Drain-Jet Surge of Iowa                                    Contingent
          12323 Elk Horn Street                                                 Unliquidated
          Indianola, IA 50125                                                   Disputed
          Date(s) debt was incurred 03-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 34 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Affordable Exteriors                                                  Contingent
          1149 Centerville Turnpike                                             Unliquidated
          Chesapeake, VA 23320                                                  Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Affordable Handyman                                                   Contingent
          6 Northgate Drive                                                     Unliquidated
          Walden, NY 12586                                                      Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $235.00
          Affordable Plumbing                                                   Contingent
          226 N. Street Augustine Road                                          Unliquidated
          Valdosta, GA 31601                                                    Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $740.00
          ALI-COR Plumbing LLC                                                  Contingent
          953 Ferryman Quay                                                     Unliquidated
          Chesapeake, VA 23323                                                  Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,072.00
          All About Garage Doors LLC                                            Contingent
          10320 Highway 78 E                                                    Unliquidated
          Summerville, SC 29483                                                 Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,150.00
          All Action Plumbing and Drain LLC                                     Contingent
          2074 W 91st Street                                                    Unliquidated
          Cleveland, OH 44102                                                   Disputed
          Date(s) debt was incurred 12-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          All Drain Sewer Jetting                                               Contingent
          843 W 11 Street                                                       Unliquidated
          Davenport, IA 52803                                                   Disputed
          Date(s) debt was incurred 12-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 35 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $415.00
          All Flo Plumbing, LLC                                                 Contingent
          2130 Three Mile Road NE                                               Unliquidated
          Grand Rapids, MI 49505                                                Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          All Phase Maintenance                                                 Contingent
          743 Fresno Street                                                     Unliquidated
          Fresno, CA 93706                                                      Disputed
          Date(s) debt was incurred 03-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,202.92
          All State Plumbing & Construction, Inc.                               Contingent
          20194 Congo Ferndale Road                                             Unliquidated
          Little Rock, AR 72210                                                 Disputed
          Date(s) debt was incurred 01-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Allied Electric, Inc.                                                 Contingent
          4830 Commercial Drive                                                 Unliquidated
          Huntsville, AL 35816                                                  Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $133.28
          Alpha Glass Systems LLC                                               Contingent
          827 Ridgewood Avenue                                                  Unliquidated
          North Brunswick, NJ 08902                                             Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $298.45
          Alpha Heating & Air                                                   Contingent
          907 Lawnsdale Road                                                    Unliquidated
          Medford, OR 97504                                                     Disputed
          Date(s) debt was incurred      08-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $155.15
          American Air Heating & Cooling                                        Contingent
          1300 Pierce                                                           Unliquidated
          Sioux City, IA 51105                                                  Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 36 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $630.00
          American Electric Service                                             Contingent
          PO Box 1057                                                           Unliquidated
          Sherwood, OR 97140                                                    Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $59,951.62
          American Express                                                      Contingent
          PO Box 1270                                                           Unliquidated
          Newark, NJ 07101-1270                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number       2005
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $190.00
          American Pro Electric                                                 Contingent
          2976 North Sagefire Avenue                                            Unliquidated
          Meridian, ID 83646                                                    Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $786.25
          AMS Building Systems, Inc.                                            Contingent
          1401 E Highway 50                                                     Unliquidated
          Vermillion, SD 57069                                                  Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $735.00
          Anderson Plumbing LLC                                                 Contingent
          108 Bay Avenue                                                        Unliquidated
          Bay H                                                                 Disputed
          Gillette, WY 82716
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 12-2017
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $482.58
          AndersonBros.ElectricPlumbing&HeatingInc                              Contingent
          2600 Highway 30 E                                                     Unliquidated
          Kearney, NE 68847                                                     Disputed
          Date(s) debt was incurred 04-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,241.02
          Andor, Inc.                                                           Contingent
          9 North Maple                                                         Unliquidated
          Watertown, SD 57201                                                   Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 37 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $280.72
          Anthony PlumbingHeating& AirConditioning                              Contingent
          226 Central Ave NE                                                    Unliquidated
          Suite C                                                               Disputed
          Le Mars, IA 51031
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 05-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $201.87
          Anytime Plumbing                                                      Contingent
          208 East Everett                                                      Unliquidated
          Fergus Falls, MN 56537                                                Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,782.69
          Apex Electric LLC                                                     Contingent
          PO Box 1085                                                           Unliquidated
          Florence, MS 39073                                                    Disputed
          Date(s) debt was incurred      06-2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,014.69
          Aqua Plumbing & Heating LLC                                           Contingent
          1025 W 10th Street                                                    Unliquidated
          Crete, NE 68333-2631                                                  Disputed
          Date(s) debt was incurred 01-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $620.00
          ARC Locksmith Service                                                 Contingent
          8 East Pearce Blvd.                                                   Unliquidated
          Wentzville, MO 63385                                                  Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,203.45
          Arch Insurance                                                        Contingent
          210 Hudson Street                                                     Unliquidated
          Suite 300                                                             Disputed
          Jersey City, NJ 07311
                                                                             Basis for the claim:    General Liability
          Date(s) debt was incurred
          Last 4 digits of account number       8201                         Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Arkansas Backflow and Plumbing                                        Contingent
          PO Box 11763                                                          Unliquidated
          Fort Smith, AR 72917                                                  Disputed
          Date(s) debt was incurred 08-2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 38 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $535.55
          Armesher Plumbing & Heating                                           Contingent
          16 S Maple                                                            Unliquidated
          North Platte, NE 69101                                                Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $93.72
          Around the Clock Drain Master                                         Contingent
          PO Box 88304                                                          Unliquidated
          Sioux Falls, SD 57109                                                 Disputed
          Date(s) debt was incurred 01-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $474.10
          ARS/Rescue Rooter                                                     Contingent
          2548 Oscar Johnson Drive                                              Unliquidated
          North Charleston, SC 29405                                            Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,712.86
          Associate Electric&BuildingService, Inc                               Contingent
          1222 W 6th Street                                                     Unliquidated
          Laurel, MS 39440                                                      Disputed
          Date(s) debt was incurred 11-2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $727.00
          Associated Services Heating Solar & Air                               Contingent
          1355 Abbott Street #8                                                 Unliquidated
          Salinas, CA 93901                                                     Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,257.50
          Atlantic Plumbing LLC                                                 Contingent
          1212 Industrial Blvd. N                                               Unliquidated
          Dallas, GA 30132                                                      Disputed
          Date(s) debt was incurred 01-2020
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $388.25
          Attaboy Plumbing, Inc.                                                Contingent
          21517 Noble Reames Road                                               Unliquidated
          Zachary, LA 70791                                                     Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 39 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,441.70
          Aupperle Plumbing & Heating                                           Contingent
          314 West Front Street                                                 Unliquidated
          North Platte, NE 69101                                                Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,391.64
          Austin Plumbing & Heating                                             Contingent
          3924 Verot School Road                                                Unliquidated
          Youngsville, LA 70592                                                 Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,221.93
          B&B Sewer and Septic Tank Pumping                                     Contingent
          4303 Charles Street                                                   Unliquidated
          Cheyenne, WY 82001                                                    Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $267.50
          Backlund Plumbing                                                     Contingent
          6215 Grover Street                                                    Unliquidated
          Omaha, NE 68106                                                       Disputed
          Date(s) debt was incurred      10-2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $152.00
          Badger Bob's Air Conditioning                                         Contingent
          215 Interstate Blvd.                                                  Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $126.64
          Bankords Electric LLC                                                 Contingent
          44741 265th Street                                                    Unliquidated
          Hancock, MN 56244                                                     Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $119.05
          Bar S Bar Electric, Inc.                                              Contingent
          600 N 10th Street                                                     Unliquidated
          Worland, WY 82401                                                     Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 40 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $220.50
          Bassworx LLC                                                          Contingent
          7734 Madison Blvd.                                                    Unliquidated
          Suite 102                                                             Disputed
          Huntsville, AL 35806
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred      02-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $404.75
          Bastoe Plumbing                                                       Contingent
          708 N 30th Street                                                     Unliquidated
          Monroe, LA 71201                                                      Disputed
          Date(s) debt was incurred      08-2017                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,148.95
          Bauer Plumbing & Heating Inc                                          Contingent
          N102 Old 26 Road                                                      Unliquidated
          Aniwa, WI 54408                                                       Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Bay Electric                                                          Contingent
          1288 Columbus Ave                                                     Unliquidated
          Suite 164                                                             Disputed
          San Francisco, CA 94133
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 02-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $355.78
          Bee Line Drain & Sewer Cleaning                                       Contingent
          PO Box 35753                                                          Unliquidated
          Des Moines, IA 50315                                                  Disputed
          Date(s) debt was incurred 12-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,290.00
          Belcher's Electric                                                    Contingent
          2351 Bellevue Avenue                                                  Unliquidated
          Atco, NJ 08004                                                        Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,657.90
          Benjamin Chaise and Associates                                        Contingent
          6520 Platt Ave 663                                                    Unliquidated
          West Hills, CA 91307                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 41 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,240.00
          Berente Companies, LLC                                                Contingent
          6243 Chippendale Drive                                                Unliquidated
          Baton Rouge, LA 70817-3524                                            Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $266.67
          Berry Locks Service                                                   Contingent
          13126 W Frontage Road                                                 Unliquidated
          Grandview, MO 64030                                                   Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,526.95
          Best Plumbing Heating and Cooling                                     Contingent
          2044 Illinois Street                                                  Unliquidated
          Sidney, NE 69162                                                      Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $459.48
          BillLizotteArchitecturalGlass&Aluminium                               Contingent
          400 Wampanoag Trail                                                   Unliquidated
          Riverside, RI 02915                                                   Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Bio-Serv Corporation                                                  Contingent
          1130 Livernols Road                                                   Unliquidated
          Troy, MI 48083-2711                                                   Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $165.00
          Black Diamond Plumbing                                                Contingent
          1400 Miller Parkway                                                   Unliquidated
          McHenry, IL 60050                                                     Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,130.00
          Blue Vine                                                             Contingent
          401 Warren Street                                                     Unliquidated
          Suite 300                                                             Disputed
          Redwood City, CA 94063
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 42 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $67,102.50
          Blue Vine                                                             Contingent
          c/o Dedicated Commercial Recovery                                     Unliquidated
          1970 Oakcrest Ave. Suite 217                                          Disputed
          Saint Paul, MN 55113
                                                                             Basis for the claim:    Goods and Service
          Date(s) debt was incurred
          Last 4 digits of account number       8387                         Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $350.00
          Bob the Handyman                                                      Contingent
          PO Box 4097                                                           Unliquidated
          Waynesville, MO 65583                                                 Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,346.11
          Bottineau Plumbing & Heating LLP                                      Contingent
          1122 Highway 5 NE                                                     Unliquidated
          Bottineau, ND 58318                                                   Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,248.80
          Braaten Plumbing                                                      Contingent
          5237C 134th Ave. NW                                                   Unliquidated
          Williston, ND 58801                                                   Disputed
          Date(s) debt was incurred 01-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $264.29
          Bradford & Sons Inc                                                   Contingent
          5161 Co Road 16                                                       Unliquidated
          Canandaigua, NY 14424                                                 Disputed
          Date(s) debt was incurred 04-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $430.00
          Brian's Handyman Service                                              Contingent
          2102 N. Leonard Road                                                  Unliquidated
          Saint Joseph, MO 64506                                                Disputed
          Date(s) debt was incurred 03-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $745.50
          Brick Roto Rooter                                                     Contingent
          PO Box 514                                                            Unliquidated
          Aberdeen, SD 57402                                                    Disputed
          Date(s) debt was incurred      08-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 43 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,459.60
          Brooker Corp.                                                         Contingent
          PO Box 1022                                                           Unliquidated
          Newton, IA 50208                                                      Disputed
          Date(s) debt was incurred      08-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          Brown Construction & Plumbing                                         Contingent
          1203 Middle Fork Drive                                                Unliquidated
          Gillette, WY 82718                                                    Disputed
          Date(s) debt was incurred 11-2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $355.00
          Bubba's Handyman Service                                              Contingent
          3803 Chamberlayne Avenue                                              Unliquidated
          Richmond, VA 23227                                                    Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Burley's Best Price Locksmith                                         Contingent
          1101 Tyvola Road #311                                                 Unliquidated
          Charlotte, NC 28217                                                   Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $881.86
          Burnison Plumbing & Heating                                           Contingent
          49 2nd Street SE                                                      Unliquidated
          Huron, SD 57350                                                       Disputed
          Date(s) debt was incurred 03-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,059.30
          Busy Bee                                                              Contingent
          PO Box 483                                                            Unliquidated
          Amory, MS 38821                                                       Disputed
          Date(s) debt was incurred      11-2017                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $834.45
          BWS Plumbing Heating & Air Conditioning                               Contingent
          7251 Washington Ave S                                                 Unliquidated
          Minneapolis, MN 55439                                                 Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 14 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 44 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $390.00
          C&C Janitorial Services                                               Contingent
          1834 E Tulpehocken Street                                             Unliquidated
          Philadelphia, PA 19138                                                Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $291.55
          C&K Construction                                                      Contingent
          PO Box 583                                                            Unliquidated
          Junction City, KS 66441                                               Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $189.00
          Capistrano Air                                                        Contingent
          23011 Moulton Pkwy C-13                                               Unliquidated
          Laguna Hills, CA 92653                                                Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $737.50
          Capital City Garage Doors                                             Contingent
          12876 Roalde Road                                                     Unliquidated
          Tallahassee, FL 32317                                                 Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $470.00
          Castle Glass Pro LLC                                                  Contingent
          6708 Metropolitan Center Drive                                        Unliquidated
          Unit 402                                                              Disputed
          Springfield, VA 22150
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 06-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $410.00
          Cecchini Plumbing & Heating                                           Contingent
          3290 Genesee Street                                                   Unliquidated
          Suite 204                                                             Disputed
          Buffalo, NY 14225
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 10-2017
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.92
          Central Window Cleaning                                               Contingent
          1310 Brookpark Road                                                   Unliquidated
          PO Box 347154                                                         Disputed
          Cleveland, OH 44109
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 09-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 45 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,178.41
          Chadron Plumbing                                                      Contingent
          154 Bordeaux Street                                                   Unliquidated
          Chadron, NE 69337                                                     Disputed
          Date(s) debt was incurred      12-2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,393.15
          Charlie's North Platte Plumbing, Inc                                  Contingent
          1400 E 8th Street                                                     Unliquidated
          North Platte, NE 69101                                                Disputed
          Date(s) debt was incurred 11-2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Charlie's Plumbing, Inc.                                              Contingent
          321 W Jefferson Street                                                Unliquidated
          Brooksville, FL 34601                                                 Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,195.56
          Christenson Electric                                                  Contingent
          17201 NE Sacramento Street                                            Unliquidated
          Portland, OR 97230                                                    Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,210.89
          Christenson Electric Inc.                                             Contingent
          c/o NACM Commercial Services                                          Unliquidated
          606 N. Pines Road Suite 102                                           Disputed
          Spokane, WA 99206
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred
          Last 4 digits of account number       3502                         Is the claim subject to offset?     No       Yes


 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,418.07
          Chuck's Lock and Safe                                                 Contingent
          833 County Road H                                                     Unliquidated
          Unit 6                                                                Disputed
          Wisconsin Dells, WI 53965
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 08-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $280.00
          Clark Pest Control of Stockton, Inc.                                  Contingent
          555 N Guild Ave                                                       Unliquidated
          Lodi, CA 95240                                                        Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 46 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,398.74
          Clausen Plumbing and Heating                                          Contingent
          519 N Federal Highway                                                 Unliquidated
          Mason City, IA 50401                                                  Disputed
          Date(s) debt was incurred 06-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $720.24
          Climate Control of Pensacola, Inc                                     Contingent
          3849 Hopkins Street                                                   Unliquidated
          Pensacola, FL 32505                                                   Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,663.46
          Coastal Plumbing Company                                              Contingent
          14532 Porteux Bay Drive                                               Unliquidated
          Biloxi, MS 39532                                                      Disputed
          Date(s) debt was incurred 01-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,166.13
          Comflow Mechanical Services                                           Contingent
          6411 Lawford Lane                                                     Unliquidated
          Houston, TX 77040                                                     Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $538.76
          Comfortech Service Experts                                            Contingent
          108 Business Park Drive                                               Unliquidated
          Suite A                                                               Disputed
          Ridgeland, MS 39157
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 08-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $672.30
          Commercial Electric, Inc.                                             Contingent
          PO Box 1157                                                           Unliquidated
          Mattoon, IL 61938                                                     Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,764.49
          Completed Plumbing SD                                                 Contingent
          302 Folsom Street                                                     Unliquidated
          Brookings, SD 57006                                                   Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 47 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $220.28
          Conan Heating and Air                                                 Contingent
          429 W 18th Street                                                     Unliquidated
          Idaho Falls, ID 83402                                                 Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $112.54
          Cooley Pumping                                                        Contingent
          101 Railroad Street                                                   Unliquidated
          Morrison, IA 50657                                                    Disputed
          Date(s) debt was incurred      06-2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,816.83
          Copper Cottage Plumbing Heating and AC                                Contingent
          4015 N Lewis Ave                                                      Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $703.64
          Cother Air Conditioning & Heating                                     Contingent
          4227 Allen Genoa                                                      Unliquidated
          Pasadena, TX 77504                                                    Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          County Plumbing                                                       Contingent
          1102 S. Greeley Highway                                               Unliquidated
          Cheyenne, WY 82007                                                    Disputed
          Date(s) debt was incurred 05-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $135.00
          CPI Development                                                       Contingent
          342 Dallas Bessemer City Highway                                      Unliquidated
          Dallas, NC 28034                                                      Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,197.70
          Crackerjacks, LLC                                                     Contingent
          602 W Greentree Drive                                                 Unliquidated
          Chandler, AZ 85225                                                    Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 18 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 48 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.00
          Craven AG Services Inc.                                               Contingent
          2115 Highway 55 West                                                  Unliquidated
          New Bern, NC 28562                                                    Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $325.00
          Critter Crushers LLC                                                  Contingent
          263 W Market Street                                                   Unliquidated
          York, PA 17401                                                        Disputed
          Date(s) debt was incurred      06-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $275.00
          Croston Contracting Services, LLC                                     Contingent
          105 MacMurdo Street                                                   Unliquidated
          Ashland, VA 23005                                                     Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $197.00
          Crown Plumbing                                                        Contingent
          405 Meridian Ave                                                      Unliquidated
          San Jose, CA 95126                                                    Disputed
          Date(s) debt was incurred      06-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $235.00
          Crystal Overhead Door Inc.                                            Contingent
          5030 W. Lawrence Ave                                                  Unliquidated
          Chicago, IL 60630                                                     Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          CT Electric                                                           Contingent
          16 Pamanata Meadows                                                   Unliquidated
          Beacon Falls, CT 06404                                                Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $90.00
          D&C Enterprise dba Dale's Plumbing                                    Contingent
          PO Box 538                                                            Unliquidated
          Tecumseh, OK 74873                                                    Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 19 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 49 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          D&H Appliance Service                                                 Contingent
          1050 S Cypress St                                                     Unliquidated
          La Habra, CA 90631                                                    Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $786.90
          D.P Plumbing                                                          Contingent
          2921 N Court Road                                                     Unliquidated
          Ottumwa, IA 52501                                                     Disputed
          Date(s) debt was incurred      11-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Da Costa                                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      05-2018                                Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods and Services
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,477.26
          Dalton Plumbing                                                       Contingent
          5536 Nordic Drive                                                     Unliquidated
          Cedar Falls, IA 50613                                                 Disputed
          Date(s) debt was incurred      11-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $331.54
          Dan Riley Plumbing                                                    Contingent
          20 N 16th Street                                                      Unliquidated
          Fort Dodge, IA 50501                                                  Disputed
          Date(s) debt was incurred      05-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,186.57
          Dan's Drain and Duct Cleaning                                         Contingent
          705 W Hemlock Street                                                  Unliquidated
          Beresford, SD 57004                                                   Disputed
          Date(s) debt was incurred 12-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,544.80
          Dan's Plumbing Service                                                Contingent
          811 N Grand Ave                                                       Unliquidated
          Pierre, SD 57501                                                      Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 20 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 50 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $337.50
          Dandee Services, Inc.                                                 Contingent
          7750 Belmont Lane                                                     Unliquidated
          Bismarck, ND 58501                                                    Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $846.99
          Danny's Plumbing Service                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      11-2019                                Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods and Services
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $346.36
          Dash Heating & Cooling, Inc.                                          Contingent
          12417 Cantrell Road                                                   Unliquidated
          Little Rock, AR 72223                                                 Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          Dell Financial                                                        Contingent
          PO Box 5275                                                           Unliquidated
          Carol Stream, IL 60197-5275                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit
          Last 4 digits of account number       6314
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $391.00
          Deluce Group dba Andy on Call                                         Contingent
          625 Bakers Bridge Ave                                                 Unliquidated
          Franklin, TN 37067                                                    Disputed
          Date(s) debt was incurred 09-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Deluxe Heating & Cooling, Inc.                                        Contingent
          5862 Mayfield Road                                                    Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $944.31
          Dewey & Sons Plumbing                                                 Contingent
          901 Highway 5 North                                                   Unliquidated
          Mountain Home, AR 72653                                               Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 21 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 51 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          DH Place Co.                                                          Contingent
          279 Ottley Drive                                                      Unliquidated
          Atlanta, GA 30324                                                     Disputed
          Date(s) debt was incurred      06-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.00
          DHS Inc dba Rotor Rooter Plumbers                                     Contingent
          2001 W I-65 Service Road N                                            Unliquidated
          Mobile, AL 36618                                                      Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Dickensons Electric, Inc.                                             Contingent
          4224 Lakeview Blvd.                                                   Unliquidated
          Lake Oswego, OR 97035                                                 Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Dillon Plumbing                                                       Contingent
          605 E Hawaii Ave                                                      Unliquidated
          Nampa, ID 83686                                                       Disputed
          Date(s) debt was incurred      10-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,150.00
          Discount Garage Door LLC                                              Contingent
          9109 N 139th Ave                                                      Unliquidated
          Owasso, OK 74055-4591                                                 Disputed
          Date(s) debt was incurred 03-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $745.00
          Donarumo Plumbing & Heating                                           Contingent
          PO Box 505634                                                         Unliquidated
          Chelsea, MA 02150                                                     Disputed
          Date(s) debt was incurred 01-2020
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $335.00
          Done Right Handyman                                                   Contingent
          541 Summer Lake Lane                                                  Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 22 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 52 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $647.50
          Door Medic, Inc.                                                      Contingent
          PO Box 45                                                             Unliquidated
          Boones Mill, VA 24065-0045                                            Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,828.50
          Door Specialist LLC                                                   Contingent
          451 Dauphin Island Parkway                                            Unliquidated
          Mobile, AL 36606                                                      Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Doug's Plumbing                                                       Contingent
          15622 Shady Acres Drive                                               Unliquidated
          Wadena, MN 56482                                                      Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,400.00
          Dr. Electric                                                          Contingent
          PO Box 281                                                            Unliquidated
          Helena, AL 35080                                                      Disputed
          Date(s) debt was incurred      07-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $588.50
          Drain Doctor LLC                                                      Contingent
          PO Box 282                                                            Unliquidated
          Burlington, IA 52601                                                  Disputed
          Date(s) debt was incurred      02-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $256.12
          Drain Masters, Inc                                                    Contingent
          PO Box 142                                                            Unliquidated
          Yankton, SD 57078                                                     Disputed
          Date(s) debt was incurred      01-2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $229.35
          Drain Pro Professional Services                                       Contingent
          824 Christy Ave                                                       Unliquidated
          Trumann, AR 72472                                                     Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 23 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 53 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $650.00
          Drain Savers LLC                                                      Contingent
          PO Box 5694                                                           Unliquidated
          Grand Forks, ND 58206                                                 Disputed
          Date(s) debt was incurred 01-2020
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $181.90
          Drain Specialists Inc.                                                Contingent
          PO Box 4682                                                           Unliquidated
          Sioux City, IA 51104                                                  Disputed
          Date(s) debt was incurred Goods and Services
                                                                             Basis for the claim:    04-2019
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,730.50
          Drain Surgeon                                                         Contingent
          PO Box 526                                                            Unliquidated
          Columbus, NE 68602                                                    Disputed
          Date(s) debt was incurred      10-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.45
          Drake's Plumbing                                                      Contingent
          22 Johnson Road North                                                 Unliquidated
          Greenville, MS 38703                                                  Disputed
          Date(s) debt was incurred 05-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,302.50
          E&T Plumbing LLC                                                      Contingent
          PO Box 351                                                            Unliquidated
          Redwood Falls, MN 56283                                               Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $345.00
          Eagle Locksmith Inc.                                                  Contingent
          4505 Main Street #354                                                 Unliquidated
          Virginia Beach, VA 23462                                              Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $438.44
          Eagle Plumbing and Heating                                            Contingent
          PO Box 1168                                                           Unliquidated
          Laramie, WY 82073                                                     Disputed
          Date(s) debt was incurred 03-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 24 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 54 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,700.00
          EC Electric                                                           Contingent
          5350 Webb Parkway                                                     Unliquidated
          Lilburn, GA 30047                                                     Disputed
          Date(s) debt was incurred      07-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $450.00
          EDS Pro Services                                                      Contingent
          5127 Gehring Road                                                     Unliquidated
          Racine, WI 53402                                                      Disputed
          Date(s) debt was incurred      03-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          El Paso Handyman LLC                                                  Contingent
          PO Box 10384                                                          Unliquidated
          El Paso, TX 79995                                                     Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $348.90
          Electric Alley                                                        Contingent
          3419 Appalachian Ave                                                  Unliquidated
          Cody, WY 82414                                                        Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,427.00
          Elite Overhead Garage Doors LLC                                       Contingent
          5755 Elm Tree Drive                                                   Unliquidated
          Buford, GA 30518                                                      Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $525.00
          Elk Grove Handyman                                                    Contingent
          9825 Allen Ranch Way                                                  Unliquidated
          Elk Grove, CA 95758                                                   Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,104.55
          Emineth Plumbing LLC                                                  Contingent
          503 W Ave B                                                           Unliquidated
          Bismarck, ND 58501                                                    Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 25 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 55 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Emory Plumbing                                                        Contingent
          2085 Hotel Circle S                                                   Unliquidated
          San Diego, CA 92108                                                   Disputed
          Date(s) debt was incurred      05-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,910.23
          Esquisure Inspectors                                                  Contingent
          7205 N 143rd Street                                                   Unliquidated
          Omaha, NE 68142                                                       Disputed
          Date(s) debt was incurred 04-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $97,000.00
          Everest Business Funding                                              Contingent
          5 West 37th Street                                                    Unliquidated
          Suite 1100                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $967.13
          Ewert Plumbing                                                        Contingent
          1316 W 4th Street                                                     Unliquidated
          Davenport, IA 52802                                                   Disputed
          Date(s) debt was incurred      08-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,459.74
          Extreme Plumbing                                                      Contingent
          1118 E Capital Ave                                                    Unliquidated
          Grand Island, NE 68801                                                Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,837.66
          Eyman Plumbing Inc.                                                   Contingent
          8506 S 117th Street                                                   Unliquidated
          La Vista, NE 68128                                                    Disputed
          Date(s) debt was incurred 03-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $686.00
          EZ Flow Plumbing & Drain Cleaning                                     Contingent
          2601 Halls Mills Road                                                 Unliquidated
          Mobile, AL 36606                                                      Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 56 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $620.00
          F5 Facility Services LLC                                              Contingent
          445 South Main Street                                                 Unliquidated
          Pittsburgh, PA 15220                                                  Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,355.37
          Feeney Plumbing Heating & Air                                         Contingent
          1362 Ridgewood Drive                                                  Unliquidated
          Le Mars, IA 51031                                                     Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,485.80
          Fidelity Locksmith                                                    Contingent
          400 Granville Drive                                                   Unliquidated
          Riva, MD 21140                                                        Disputed
          Date(s) debt was incurred      02-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Firelands Electric, Inc.                                              Contingent
          2721 Columbus Ave                                                     Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $650.00
          First Place Glass                                                     Contingent
          9235 Lakewood Blvd.                                                   Unliquidated
          Downey, CA 90240                                                      Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,055.34
          Fischer Plumbing                                                      Contingent
          195 Dewey Ave                                                         Unliquidated
          Suite 201 B                                                           Disputed
          Rochester, NY 14608
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred      10-2017
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Five Star HandyCrew Services                                          Contingent
          2232 London Street                                                    Unliquidated
          Virginia Beach, VA 23454                                              Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 27 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 57 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $325.00
          Foxworth Enterprises Inc                                              Contingent
          PO Box 8458                                                           Unliquidated
          Chattanooga, TN 37414                                                 Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,306.68
          Frank Millard & Co Inc.                                               Contingent
          107 Valley Street                                                     Unliquidated
          PO Box 278                                                            Disputed
          Burlington, IA 52601
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 09-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Frisbee Plumbing                                                      Contingent
          4101 S Minnesota Ave                                                  Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $566.61
          Garage Door Services and Repair Inc                                   Contingent
          4660 Beechnut Street #225                                             Unliquidated
          Houston, TX 77096                                                     Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Garys Handyman                                                        Contingent
          PO Box 8602                                                           Unliquidated
          Paducah, KY 42002                                                     Disputed
          Date(s) debt was incurred      11-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $563.00
          Gering Valley Plumbing & Heating                                      Contingent
          1100 10th Street                                                      Unliquidated
          Gering, NE 69341                                                      Disputed
          Date(s) debt was incurred 12-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,189.00
          Giddy-Up Locksmith                                                    Contingent
          5955 Alpha Road #C511                                                 Unliquidated
          Dallas, TX 75240                                                      Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 58 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $525.00
          Gladden Equipment Company Inc                                         Contingent
          24 W 28th Street                                                      Unliquidated
          Chattanooga, TN 37408                                                 Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,785.22
          Glass Doctor                                                          Contingent
          3915 1H 35S #110                                                      Unliquidated
          New Braunfels, TX 78130                                               Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Glenn Klair Plumbing & Heating Inc.                                   Contingent
          937 Tile Drive                                                        Unliquidated
          PO Box 259                                                            Disputed
          Red Wing, MN 55066
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 10-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,125.61
          Goering Plumbing Heating and Cooling                                  Contingent
          3710 SE Capital Circle                                                Unliquidated
          Suite B                                                               Disputed
          Grimes, IA 50111
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 04-2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $213.50
          Greelite Handyman LLC                                                 Contingent
          13110 SW Burlwood Street                                              Unliquidated
          Beaverton, OR 97005                                                   Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,849.61
          Greely Plumbing                                                       Contingent
          20585 State Highway 28                                                Unliquidated
          Glenwood, MN 56334                                                    Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $155.00
          Green's Sewer Service                                                 Contingent
          2331 Middle Road                                                      Unliquidated
          Ashtabula, OH 44004                                                   Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 59 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Greg's Services LLC                                                   Contingent
          67 W Cotton Hill Road                                                 Unliquidated
          Portland, CT 06480                                                    Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,223.47
          Gregg's Plumbing                                                      Contingent
          1815 Divisions St. West                                               Unliquidated
          Bemidji, MN 56601                                                     Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $526.50
          Greiner Electric                                                      Contingent
          525 W Elk Ave Unit 3                                                  Unliquidated
          Jackson, WY 83001                                                     Disputed
          Date(s) debt was incurred      10-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $247.26
          Guardian Plumbing Services                                            Contingent
          16401 Old Central Ave                                                 Unliquidated
          Upper Marlboro, MD 20774                                              Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $42,035.66
          Guice Electric LLC                                                    Contingent
          613 First Avenue                                                      Unliquidated
          Ocean Springs, MS 39564                                               Disputed
          Date(s) debt was incurred 01-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Guy Boyd Plumbing & Heating                                           Contingent
          5315 Garrad Ave                                                       Unliquidated
          Savannah, GA 31405                                                    Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,962.00
          H.B.C. Electric Inc.                                                  Contingent
          PO Box 7155                                                           Unliquidated
          306 Chestnut Street                                                   Disputed
          Roselle, NJ 07203-7155
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 08-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 60 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.00
          Hady Electric                                                         Contingent
          PO Box 580                                                            Unliquidated
          Watertown, WI 53094                                                   Disputed
          Date(s) debt was incurred      02-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Handyman 831                                                          Contingent
          152 W San Luis Street                                                 Unliquidated
          Salinas, CA 93901                                                     Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $493.81
          Handyman Joes                                                         Contingent
          3706 S 138th Street                                                   Unliquidated
          Omaha, NE 68144                                                       Disputed
          Date(s) debt was incurred      02-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Handyman Matters                                                      Contingent
          1515 Bethel Road                                                      Unliquidated
          Office #10                                                            Disputed
          Columbus, OH 43220
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred      09-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $750.00
          Handyman of GA LLC                                                    Contingent
          PO Box 72491                                                          Unliquidated
          Marietta, GA 30007-2491                                               Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $185.00
          Handyman Services                                                     Contingent
          960 Tatum Road                                                        Unliquidated
          Memphis, TN 38122                                                     Disputed
          Date(s) debt was incurred      02-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.40
          Handyman Services of Laredo                                           Contingent
          328 Larga Vista Drive                                                 Unliquidated
          Laredo, TX 78043                                                      Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 31 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 61 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,547.50
          Harn Plumbing & Professional Renovations                              Contingent
          354 Green Oak Lane                                                    Unliquidated
          Madison, MS 39110                                                     Disputed
          Date(s) debt was incurred 12-2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $493.14
          Harold's Handyman Service LLC                                         Contingent
          5633 17th Ave NE                                                      Unliquidated
          Olympia, WA 98516                                                     Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,660.00
          Hawkins Electric Service Inc.                                         Contingent
          8667 Cherry Lane                                                      Unliquidated
          Laurel, MD 20707                                                      Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $179.00
          Hay's Heating & Air Conditioning                                      Contingent
          3160 Hillsborough Road                                                Unliquidated
          Durham, NC 27705                                                      Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Heating & Air Experts of Wilmington                                   Contingent
          6420 Amsterdam Way D                                                  Unliquidated
          Wilmington, NC 28405                                                  Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $556.40
          Helps Drain Cleaning                                                  Contingent
          PO Box 1225                                                           Unliquidated
          Mason City, IA 50402-1225                                             Disputed
          Date(s) debt was incurred 12-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          Henderson A/C                                                         Contingent
          472 Claremore Street                                                  Unliquidated
          Corpus Christi, TX 78412                                              Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 32 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 62 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,097.14
          Herman Plumbing Co., Inc.                                             Contingent
          904 North Broadwell Ave                                               Unliquidated
          Grand Island, NE 68803                                                Disputed
          Date(s) debt was incurred 04-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          His Hands Maintenance Solutions                                       Contingent
          659 Frankfort Drive                                                   Unliquidated
          Hermitage, TN 37076                                                   Disputed
          Date(s) debt was incurred 01-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $327.39
          Holling Plumbing Sewer & Drain Cleaning                               Contingent
          131 S Minnesota Ave                                                   Unliquidated
          Hastings, NE 68901                                                    Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Home Maintenance Services (NEED                                       Contingent
          ADDRESS)                                                              Unliquidated
                                                                                Disputed
          Date(s) debt was incurred      03-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Home Remondeling & Repair Inc                                         Contingent
          1982 Diamond Street NE                                                Unliquidated
          Canton, OH 44721                                                      Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $220.00
          Honeycomb Handyman Services                                           Contingent
          974 E 300 S                                                           Unliquidated
          Salt Lake City, UT 84102                                              Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $650.00
          Housecalls                                                            Contingent
          711 NE 16th Court                                                     Unliquidated
          Gresham, OR 97030                                                     Disputed
          Date(s) debt was incurred      02-2019                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 33 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 63 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $550.00
          Housing Services Group LLC                                            Contingent
          10421 Londonbridge Court                                              Unliquidated
          Cincinnati, OH 45242                                                  Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          In Town HVAC Services Inc.                                            Contingent
          326 South Street                                                      Unliquidated
          Elgin, IL 60123                                                       Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $888.00
          Independent Paint & Flooring                                          Contingent
          219 S Victory Drive                                                   Unliquidated
          Mankato, MN 56001                                                     Disputed
          Date(s) debt was incurred 02-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $266.00
          Iowa Sewer and Drain Service                                          Contingent
          PO Box 65                                                             Unliquidated
          Marshalltown, IA 50158                                                Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,453.00
          Iron Range Plumbing & heating Inc                                     Contingent
          2508 1st Ave                                                          Unliquidated
          Hibbing, MN 55746                                                     Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Ivy Jones Plumbing                                                    Contingent
          505 North State Street                                                Unliquidated
          Clarksdale, MS 38614                                                  Disputed
          Date(s) debt was incurred 05-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $80.00
          J L Handyman Service                                                  Contingent
          849 E Mount Hope Highway                                              Unliquidated
          Grand Ledge, MI 48837                                                 Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 64 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $64.18
          J&T Plumbing and Heating                                              Contingent
          100 N State Street                                                    Unliquidated
          Hubbard, IA 50122                                                     Disputed
          Date(s) debt was incurred 05-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,199.00
          Jake Sewer & Drain Cleaning                                           Contingent
          PO Box 7536                                                           Unliquidated
          Fargo, ND 58106                                                       Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,386.13
          Jason Mazzer Plumbing and Heating LLC                                 Contingent
          172 Graham Terrace                                                    Unliquidated
          Saddle Brook, NJ 07663                                                Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $602.05
          Jax All Glass                                                         Contingent
          5198 Verdis Street                                                    Unliquidated
          Jacksonville, FL 32258                                                Disputed
          Date(s) debt was incurred 04-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Jay Litman ConstrRemd&HandymanSvcs,                                   Contingent
          Inc.                                                                  Unliquidated
          5224 Washburn Road                                                    Disputed
          Duluth, MN 55803
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 05-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,608.20
          JBM Mechanical Services Inc                                           Contingent
          1243 Military Road                                                    Unliquidated
          Suite 4                                                               Disputed
          Buffalo, NY 14217
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred 07-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,639.33
          JBS Plumbing & Remodel                                                Contingent
          6304 Northdale Drive                                                  Unliquidated
          Black Hawk, SD 57718                                                  Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 35 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 65 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $490.00
          Jeff Bonham Electric Inc                                              Contingent
          3521 Wrightway Road                                                   Unliquidated
          Dayton, OH 45424                                                      Disputed
          Date(s) debt was incurred 03-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,283.75
          Jeff's SOS Drain&SewerCleaningSvcs Inc                                Contingent
          4825 Hanover Road                                                     Unliquidated
          Mound, MN 55364                                                       Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,183.65
          Jiffy Rooter Enterprise Inc                                           Contingent
          PO Box 1236                                                           Unliquidated
          Sioux City, IA 51102                                                  Disputed
          Date(s) debt was incurred 07-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $375.00
          JMJ Zangel dba JMJ Sewer Service                                      Contingent
          16619 Terrey Pine Drive                                               Unliquidated
          Eden Prairie, MN 55347                                                Disputed
          Date(s) debt was incurred 09-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,038.80
          Joe Czuchran dba Deluxe Doors                                         Contingent
          117 South Zane Highway                                                Unliquidated
          Martins Ferry, OH 43935                                               Disputed
          Date(s) debt was incurred 12-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $621.07
          John Gowing Plumbing & Heating                                        Contingent
          1210 W Sheridan Ave                                                   Unliquidated
          Shenandoah, IA 51601                                                  Disputed
          Date(s) debt was incurred 03-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,112.40
          John Rand the Handyman                                                Contingent
          1906 Old Government Street                                            Unliquidated
          Mobile, AL 36606                                                      Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 36 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 66 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,003.00
          John's Sewer and Drain Cleaning                                       Contingent
          855 Village Center Drive #311                                         Unliquidated
          Saint Paul, MN 55127                                                  Disputed
          Date(s) debt was incurred 11-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $367.40
          Johnson Communications Inc.                                           Contingent
          29-B Stumpfield Road                                                  Unliquidated
          Pensacola, FL 32503                                                   Disputed
          Date(s) debt was incurred 05-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $969.37
          Jordan Plumbing Services                                              Contingent
          246 Turner Street                                                     Unliquidated
          Waynesboro, MS 39367                                                  Disputed
          Date(s) debt was incurred 09-2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          JP Plumbing & Heating                                                 Contingent
          895 7th Ave                                                           Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred 05-2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          JustInTime Plumbing, Inc                                              Contingent
          683 Congress Street                                                   Unliquidated
          Costa Mesa, CA 92627                                                  Disputed
          Date(s) debt was incurred 08-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Keith's Electrical Contractors                                        Contingent
          2232 Brooklyn Ave                                                     Unliquidated
          Harvey, LA 70058                                                      Disputed
          Date(s) debt was incurred 10-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,903.79
          Kelly's Plumbing                                                      Contingent
          6108 25th St. N.                                                      Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred      12/2018                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 37 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 67 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,677.61
          Ken's Enterprise, LLC                                                 Contingent
          635 Pebble Blvd                                                       Unliquidated
          Covington, GA 30016                                                   Disputed
          Date(s) debt was incurred 11/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $675.19
          Kennan Redmond D/B/A/ Greater Plumbing                                Contingent
          1158 Horsley Mill Rd                                                  Unliquidated
          Carrollton, GA 30116                                                  Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $675.19
          Kenner Plumbing, Inc.                                                 Contingent
          PO Box 22                                                             Unliquidated
          Brookings, SD 57006                                                   Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $847.50
          King Plumbing                                                         Contingent
          137 CR 7808                                                           Unliquidated
          Jonesboro, AR 72401                                                   Disputed
          Date(s) debt was incurred 7/2017
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,221.73
          Kirk Electric, LLC                                                    Contingent
          112 Lakeview Drive                                                    Unliquidated
          Guntown, MS 38849                                                     Disputed
          Date(s) debt was incurred      3/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $215.00
          Kozy Colors Remoldeling                                               Contingent
          215 West 2nd Street                                                   Unliquidated
          PO Box 133                                                            Disputed
          Waterford, PA 16441
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 2/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $800.00
          Kramer & Sons Overhead Door, LLC                                      Contingent
          1219 Mayo Road                                                        Unliquidated
          Edgewater, MD 21037                                                   Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 38 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 68 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Kreimer Air Inc.                                                      Contingent
          5725 Topeka Dr.                                                       Unliquidated
          Tarzana, CA 91356                                                     Disputed
          Date(s) debt was incurred      7/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,386.36
          Kromer Plumbing                                                       Contingent
          PO Box 1264                                                           Unliquidated
          Mitchell, SD 57301                                                    Disputed
          Date(s) debt was incurred      3/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,422.00
          KT Mechanical, Inc                                                    Contingent
          2134-C Chanticleer Ave                                                Unliquidated
          Phoenix, AZ 85065                                                     Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,000.00
          Kushnick-Pallaci PLLC                                                 Contingent
          630 Jognson Ave                                                       Unliquidated
          Suite 201                                                             Disputed
          Bohemia, NY 11716
                                                                             Basis for the claim:    Attorney Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,521.90
          Lammel Plumbing, Inc                                                  Contingent
          200 N 7th                                                             Unliquidated
          Suite 1                                                               Disputed
          Beatrice, NE 68310
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 6/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,461.51
          Landmark 05, LLC                                                      Contingent
          PO Box 730                                                            Unliquidated
          Evanston, WY 82931                                                    Disputed
          Date(s) debt was incurred      12/2017                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,965.23
          Laney's Inc.                                                          Contingent
          55 South 27th Street                                                  Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred      9/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 39 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 69 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,419.15
          Laney's Mechanical Inc.                                               Contingent
          c/o Turman & Lang, Ltd.                                               Unliquidated
          5050 N Broadway Suite 207                                             Disputed
          Fargo, ND 58107-0110
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred
          Last 4 digits of account number       8819                         Is the claim subject to offset?     No       Yes


 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,765.00
          Laney's Mechanical, Inc                                               Contingent
          1034 Hwy. 59 South                                                    Unliquidated
          Detroit Lakes, MN 56501                                               Disputed
          Date(s) debt was incurred 12/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $235.00
          Lang Electric                                                         Contingent
          9145 South River Rd                                                   Unliquidated
          Waterville, OH 43566                                                  Disputed
          Date(s) debt was incurred      3/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $115.00
          Lash's Glass                                                          Contingent
          2242 Park Avenue                                                      Unliquidated
          Chico, CA 95928                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,929.85
          Lauby Plumbing & Heating                                              Contingent
          8548 East Spruce Rd.                                                  Unliquidated
          Wymore, NE 68466                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $285.00
          Lavigne Welding                                                       Contingent
          2970 Skyview Drive                                                    Unliquidated
          Lot#96                                                                Disputed
          Lithia Springs, GA 30122
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 5/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $989.75
          Le Loux Diversified                                                   Contingent
          2705 Garfield Ave                                                     Unliquidated
          Doon, IA 51235                                                        Disputed
          Date(s) debt was incurred      10/2019                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 40 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 70 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,890.86
          Lee Plumbing & Heating Co. Inc.                                       Contingent
          1430 Main Ave N                                                       Unliquidated
          PO Box 530                                                            Disputed
          Thief River Falls, MN 56701
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 11/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $279.00
          Lee's Heating, Air, & Refrigeration, Inc                              Contingent
          404 Ironwood Drive                                                    Unliquidated
          Salt Lake City, UT 84115                                              Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $155.00
          Leeco Plumbing , LLC                                                  Contingent
          12869 387th Ave                                                       Unliquidated
          Aberdeen, SD 57401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $177.67
          Legacy Heating & Air                                                  Contingent
          6502 Bluffton Road                                                    Unliquidated
          Fort Wayne, IN 46809                                                  Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Liberty Door Repair                                                   Contingent
          3605 Chastain Court                                                   Unliquidated
          Alpharetta, GA 30004                                                  Disputed
          Date(s) debt was incurred 6/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Lindow Plumbing, Inc                                                  Contingent
          24454 Fairwood Lane                                                   Unliquidated
          Nevis, MN 56467                                                       Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $174.05
          Lloyd's Electric Service, Inc                                         Contingent
          5553 Jeffrey Lane                                                     Unliquidated
          Morristown, TN 37813                                                  Disputed
          Date(s) debt was incurred 6/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 41 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 71 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,418.07
          Lock and Safe, LLC                                                    Contingent
          833 Country Rd. H Unit 6                                              Unliquidated
          Wisconsin Dells, WI 53965                                             Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,831.96
          Lone Star Concept Solutions, LLC                                      Contingent
          1047 Knoxbridge Road                                                  Unliquidated
          Forney, TX 75126                                                      Disputed
          Date(s) debt was incurred 8/2017
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Lone Star Handyman Services                                           Contingent
          PO Box 1486                                                           Unliquidated
          Summerville, SC 29484                                                 Disputed
          Date(s) debt was incurred 4/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $285.00
          Long's Plumbing & Heating, Inc                                        Contingent
          1604 E Highway #14-16                                                 Unliquidated
          Gillette, WY 82716                                                    Disputed
          Date(s) debt was incurred 3/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,493.87
          Loyal Plumbing                                                        Contingent
          3225 W. Rapid Street                                                  Unliquidated
          Rapid City, SD 57702                                                  Disputed
          Date(s) debt was incurred      10/2018                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $247.23
          Lynch & Son's Plumbing                                                Contingent
          675 North Haven Dr.                                                   Unliquidated
          Robins, IA 52328                                                      Disputed
          Date(s) debt was incurred 4/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $475.00
          M & M Handyman                                                        Contingent
          9864 Dino Dr                                                          Unliquidated
          #7                                                                    Disputed
          Elk Grove, CA 95624
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred      4/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 42 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 72 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $550.00
          M & O IIndustries D/B/A/ Garage Door 911                              Contingent
          8301 SW 41st                                                          Unliquidated
          Fort Lauderdale, FL 33328                                             Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $889.22
          Maher Plumbing & Heating                                              Contingent
          526 W 2nd                                                             Unliquidated
          Ottumwa, IA 52501                                                     Disputed
          Date(s) debt was incurred 7/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $440.00
          Malphus Electrical Contracting, Inc.                                  Contingent
          200 Richey Lane                                                       Unliquidated
          Douglas, GA 31535                                                     Disputed
          Date(s) debt was incurred 4/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $582.88
          Maniaci Construction                                                  Contingent
          324 Fee Fee Rd                                                        Unliquidated
          Maryland Heights, MO 63043                                            Disputed
          Date(s) debt was incurred 6/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $700.00
          Marick, Inc                                                           Contingent
          138 Jefferson Ave                                                     Unliquidated
          Des Moines, IA 50314                                                  Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,122.85
          Martinez Plumbing and Heating, Inc.                                   Contingent
          2307 S Greeley Hwy                                                    Unliquidated
          Cheyenne, WY 82007                                                    Disputed
          Date(s) debt was incurred 8/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,079.50
          Master Plumbing Services                                              Contingent
          PO Box 2451                                                           Unliquidated
          Inver Grove Heights, MN 55076                                         Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 43 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 73 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $476.00
          McCarl's Preferred Services                                           Contingent
          829 24th St.                                                          Unliquidated
          Altoona, PA 16601                                                     Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,284.97
          Mclain Plumbing                                                       Contingent
          107 Magnolia Street                                                   Unliquidated
          Philadelphia, MS 39350                                                Disputed
          Date(s) debt was incurred 5/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $378.00
          Mechanical Air Conditioning                                           Contingent
          1373 North Killian Drive                                              Unliquidated
          Lake Park, FL 33403                                                   Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.28
          Mel's Heat & Air                                                      Contingent
          1745 Mccormick St                                                     Unliquidated
          Turlock, CA 95380                                                     Disputed
          Date(s) debt was incurred      9/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,494.87
          Metro Plumbing                                                        Contingent
          PO Box 227                                                            Unliquidated
          Norfolk, NE 68702                                                     Disputed
          Date(s) debt was incurred      6/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $358.00
          Mid-South Electric Contractors, Inc                                   Contingent
          3869 New Getwell Rd                                                   Unliquidated
          Memphis, TN 38118                                                     Disputed
          Date(s) debt was incurred 7/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $152.32
          Mikal The Locksmith                                                   Contingent
          9216 Randall Drive NW                                                 Unliquidated
          Gig Harbor, WA 98332                                                  Disputed
          Date(s) debt was incurred 6/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 44 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 74 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,488.00
          Mike's AC & Refrigeration, LLC                                        Contingent
          2250 NW Sunset Blvd                                                   Unliquidated
          Jensen Beach, FL 34957                                                Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Mike's Plumbing                                                       Contingent
          169 Mt Vernon Ave                                                     Unliquidated
          Augusta, ME 04330                                                     Disputed
          Date(s) debt was incurred      5/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $326.00
          Millard Plumbing Inc.                                                 Contingent
          205 Dardanelle Dam Rd                                                 Unliquidated
          Dardanelle, AR 72834                                                  Disputed
          Date(s) debt was incurred 7/2017
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,243.24
          Mitchell Plumbing & Heating, Inc                                      Contingent
          801 N Rowley St.                                                      Unliquidated
          PO Box 1328                                                           Disputed
          Mitchell, SD 57301
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 2/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          MJS Septic Systems                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      4/2019                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $214.75
          Mobile Washer                                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      3/2019                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          Monterey John's Repair                                                Contingent
          PO Box 51704                                                          Unliquidated
          Pacific Grove, CA 93950                                               Disputed
          Date(s) debt was incurred 4/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 45 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 75 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $265.00
          Morris Plumbing and Sewer                                             Contingent
          1694 Laurel Creek Cir                                                 Unliquidated
          Lithonia, GA 30058                                                    Disputed
          Date(s) debt was incurred 2/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $416.00
          Morton Plumbing, Inc                                                  Contingent
          2426 Winford Ave                                                      Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred 4/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $113.42
          Mount Pleasant Plumbing and Heating                                   Contingent
          2310 235th St                                                         Unliquidated
          Mount Pleasant, IA 52641                                              Disputed
          Date(s) debt was incurred 6/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,635.00
          Mountain West Electrical Services                                     Contingent
          PO Box 2102                                                           Unliquidated
          Pinedale, WY 82941                                                    Disputed
          Date(s) debt was incurred 01/2020
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          MPG Mechanical                                                        Contingent
          64 Laurel Road                                                        Unliquidated
          Charlestown, RI 02813                                                 Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $225.00
          Mr Electric of Baton Rouge                                            Contingent
          PO Box 80724                                                          Unliquidated
          Baton Rouge, LA 70898                                                 Disputed
          Date(s) debt was incurred 6/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $757.50
          Mr. Electric of Lafayette                                             Contingent
          PO Box 658                                                            Unliquidated
          Carencro, LA 70520                                                    Disputed
          Date(s) debt was incurred 3/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 46 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 76 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $179.00
          Mr. Electric of Tri-Cities                                            Contingent
          3201 Kimberely Ct                                                     Unliquidated
          Suite 300-D6                                                          Disputed
          Johnson City, TN 37604
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 1/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $255.36
          Mr. Handyman of Morresville                                           Contingent
          470 North Broad St                                                    Unliquidated
          Suite C                                                               Disputed
          Mooresville, NC 28115
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 12/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $260.00
          Mr. Rooter Plumber                                                    Contingent
          4520 Federal Blvd #A                                                  Unliquidated
          San Diego, CA 92102                                                   Disputed
          Date(s) debt was incurred 1/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $986.10
          Mr. Rooter Plumbing                                                   Contingent
          248A Turner St                                                        Unliquidated
           AL 36367                                                             Disputed
          Date(s) debt was incurred      11/2017                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $730.57
          Mr. Rooter Plumbing of Dubuque                                        Contingent
          5085 Wolff Road                                                       Unliquidated
          Dubuque, IA 52002                                                     Disputed
          Date(s) debt was incurred 11/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,845.65
          Ms Fix It and Landscaping                                             Contingent
          1649 South Main Street                                                Unliquidated
          Suite 106                                                             Disputed
          Milpitas, CA 95035
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 2/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,534.57
          Mt Pleasant Heating & AC                                              Contingent
          2310 235th St                                                         Unliquidated
          Mount Pleasant, IA 52641                                              Disputed
          Date(s) debt was incurred 3/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 47 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 77 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $189.00
          Murray Plumbing                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      2/2019                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $382.50
          Nagel Plumbing                                                        Contingent
          1404 West John Street                                                 Unliquidated
          Grand Island, NE 68801                                                Disputed
          Date(s) debt was incurred 12/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $85,000.00
          Nano Flex Funding                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:    Loan
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,745.00
          New England Restaurant Retail Maint.                                  Contingent
          400 West Cummings Park                                                Unliquidated
          #1050                                                                 Disputed
          Woburn, MA 01801
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 6/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Nicks Appliance Service Inc                                           Contingent
          180 Boston Avenue                                                     Unliquidated
          #B                                                                    Disputed
          San Jose, CA 95128
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 6/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,603.00
          Northstar Plumbing                                                    Contingent
          3039 Ridge Drive E                                                    Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,100.50
          Nuckles and Sons, LLC                                                 Contingent
          310 N Culberhouse                                                     Unliquidated
          Jonesboro, AR 72401                                                   Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 48 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 78 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Nyac Plumbing                                                         Contingent
          2452 Palisades Center Dr                                              Unliquidated
          West Nyack, NY 10994                                                  Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $155.00
          O'Brien Electric                                                      Contingent
          71994 Rd. 373                                                         Unliquidated
          Culbertson, NE 69024                                                  Disputed
          Date(s) debt was incurred 11/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Obist & Co                                                            Contingent
          5020 Howard Blvd.                                                     Unliquidated
          Columbus, NE 68601                                                    Disputed
          Date(s) debt was incurred      8/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $567.10
          Oceans Enterprise, LLC D/B/A Floor Pros                               Contingent
          2626 Old Fair Road                                                    Unliquidated
          Grand Island, NE 68803                                                Disputed
          Date(s) debt was incurred 11/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $547.93
          On The Level Plumbing                                                 Contingent
          PO Box 271                                                            Unliquidated
          Poughkeepsie, NY 12602                                                Disputed
          Date(s) debt was incurred 10/2017
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $580.00
          On Track Doors, Inc                                                   Contingent
          914 SE 9th St.                                                        Unliquidated
          Cape Coral, FL 33990                                                  Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $377.25
          One Call Plumbing                                                     Contingent
          PO Box 851062                                                         Unliquidated
          Mobile, AL 36685                                                      Disputed
          Date(s) debt was incurred      10/2019                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 49 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 79 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,105.17
          Orres & Gailey Plumbing, Heating & A/C                                Contingent
          330 5th Avenue South                                                  Unliquidated
          Fort Dodge, IA 50501                                                  Disputed
          Date(s) debt was incurred 5/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Overhead Door Co of Southwest Georgia, I                              Contingent
          PO Box 3747                                                           Unliquidated
          Albany, GA 31706                                                      Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $345.21
          Overhead Door Co of the Permain Basin                                 Contingent
          707 S. Colorado                                                       Unliquidated
          Midland, TX 79701                                                     Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $205.47
          Oxford Plumbing                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      3/2018                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $952.60
          Patrick Heating & Air Conditiong                                      Contingent
          1602 S. Monroe                                                        Unliquidated
          Amarillo, TX 79102                                                    Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,385.00
          Patriot Plumbing and Drain Service                                    Contingent
          PO Box 3046                                                           Unliquidated
          West Memphis, AR 72303                                                Disputed
          Date(s) debt was incurred 3/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $484.00
          Paul L. Buddy Plumbing & Heating Inc.                                 Contingent
          195 W Ashland Ave                                                     Unliquidated
          Aurora, IL 60506                                                      Disputed
          Date(s) debt was incurred 06-2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 50 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 80 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $347.75
          Peterson Plumbing & Heating Co                                        Contingent
          926. W. 3rd Street                                                    Unliquidated
          Davenport, IA 52802                                                   Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $601.88
          Piazza Plumbing Co, Inc,                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      3/2018                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,658.44
          Pierce Plumbing, Inc                                                  Contingent
          1518 North Main Street                                                Unliquidated
          Hattiesburg, MS 39401                                                 Disputed
          Date(s) debt was incurred 1/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,549.06
          Pike Plumbing & Heating, Inc                                          Contingent
          830 Brook Street                                                      Unliquidated
          Brainerd, MN 56401                                                    Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,988.10
          Pinnacle Plumbing Inc                                                 Contingent
          3200 3rd Ave                                                          Unliquidated
          Suite 200                                                             Disputed
          Marion, IA 52302
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 6/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,052.01
          Pipe it up Plumbing Service, LLC                                      Contingent
          PO Box 54576                                                          Unliquidated
          Pearl, MS 39288                                                       Disputed
          Date(s) debt was incurred 3/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,378.90
          PJN Enterprise D/B/A/ Priority Plumbing                               Contingent
          600 Holcomb Ave. #4                                                   Unliquidated
          Des Moines, IA 50313                                                  Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 51 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 81 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Plumbing the Bay                                                      Contingent
          21615 Hesperian Blvd.                                                 Unliquidated
          Hayward, CA 94541                                                     Disputed
          Date(s) debt was incurred 3/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $331,339.23
          Plumbing Today, Inc.                                                  Contingent
          c/o Aldo Vitagilano, Esq.                                             Unliquidated
          150 Purchase St #9
          Rye, NY 10580                                                         Disputed

          Date(s) debt was incurred 10-11-2019                               Basis for the claim:    Arbitration Award
          Last 4 digits of account number 2570                               Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Pollman Plumbing, Heating & Air                                       Contingent
          324 3rd Street                                                        Unliquidated
          PO Box 621                                                            Disputed
          Fairbury, NE 68352
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 12/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,751.88
          Pontotoc Plumbing                                                     Contingent
          207 Industrial Dr                                                     Unliquidated
          Pontotoc, MS 38863                                                    Disputed
          Date(s) debt was incurred      12/2018                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $262.00
          Power Doctors Electrical Services, LLC                                Contingent
          PO Box 265                                                            Unliquidated
          Southaven, MS 38671                                                   Disputed
          Date(s) debt was incurred 4/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,175.00
          Powerhouse Plumbing                                                   Contingent
          PO Box 65014                                                          Unliquidated
          Lubbock, TX 79464                                                     Disputed
          Date(s) debt was incurred 4/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $112.35
          Precise Plumbing                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      7/2018                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 52 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 82 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $951.02
          Precision Door Service of Jackson                                     Contingent
          113 N Layfair Drive                                                   Unliquidated
          Flowood, MS 39232                                                     Disputed
          Date(s) debt was incurred 4/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,907.32
          Precision Garage Door Serv of Huntsville                              Contingent
          3411 Highway 53                                                       Unliquidated
          Suite B                                                               Disputed
          Huntsville, AL 35806
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 7/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $555.00
          Presision Door Service of Noblesville                                 Contingent
          14560 Bergen Blvd                                                     Unliquidated
          Suite 100                                                             Disputed
          Noblesville, IN 46060
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 9/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,788.60
          Procollect Svcs. Inc.                                                 Contingent
          c/o P.D.A. B. Inc.                                                    Unliquidated
          PO Box 98                                                             Disputed
          Rockaway, NJ 07866-0098
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred
          Last 4 digits of account number       2089                         Is the claim subject to offset?     No       Yes


 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $494.70
          Proctor & Graves Service Company                                      Contingent
          PO Box 44146                                                          Unliquidated
          Nashville, TN 37204                                                   Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $289.00
          Quality Fence Company                                                 Contingent
          PO Box 384                                                            Unliquidated
          Wildwood, GA 30757                                                    Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $115,353.91
          Quarter Spot
          c/o Parket Simon Koklis                                               Contingent
          110 N Washington St                                                   Unliquidated
          Suite 500                                                             Disputed
          Rockville, MD 20850
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number       1463                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 53 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 83 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $280.50
          Quinn Home Improvement                                                Contingent
          3401 South Jesse James Circle                                         Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred 1/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,865.00
          R & S Overhead Garage Door, Inc                                       Contingent
          1140 Montague Ave                                                     Unliquidated
          San Leandro, CA 94577                                                 Disputed
          Date(s) debt was incurred 2/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $216.50
          R A Fisher Electric LLC                                               Contingent
          20815 Wolfridge Rd                                                    Unliquidated
          Killeen, TX 76549                                                     Disputed
          Date(s) debt was incurred 1/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Race, LLC DBA Craven Electrical Service                               Contingent
          4811 Bethlehem Road                                                   Unliquidated
          Suite B                                                               Disputed
          Richmond, VA 23230
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 8/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Radio Controlled Garage Door & Gate                                   Contingent
          PO Box 482116                                                         Unliquidated
          Kansas City, MO 64148                                                 Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,274.75
          Ralph's Plumbing & Heating Inc                                        Contingent
          612 Burdick Expressway East                                           Unliquidated
          Minot, ND 58701                                                       Disputed
          Date(s) debt was incurred 5/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Rame Services, LLC                                                    Contingent
          2031 Marravilla Circle                                                Unliquidated
          Fort Myers, FL 33901                                                  Disputed
          Date(s) debt was incurred 3/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 54 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 84 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,994.50
          Randy's Plumbing & Heating Inc                                        Contingent
          200 Rim Road                                                          Unliquidated
          Lafayette, LA 70507                                                   Disputed
          Date(s) debt was incurred 3/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,885.00
          Rapid Rooter (C & E Wood)                                             Contingent
          2017 E HIghway 44                                                     Unliquidated
          Rapid City, SD 57701                                                  Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $968.00
          Ray & Son Heating & Air Conditioning Inc                              Contingent
          540 Hazel Ave                                                         Unliquidated
          Nashville, GA 31639                                                   Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,864.88
          Ready People                                                          Contingent
          c/o Law Office of Joseph A. Molinaro LLC                              Unliquidated
          648 Wyckoff Ave                                                       Disputed
          Wyckoff, NJ 07481
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,467.19
          Rebel Electric, Inc                                                   Contingent
          PO Box 118                                                            Unliquidated
          Sherman, MS 38869                                                     Disputed
          Date(s) debt was incurred      8/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Reid Construction                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      10/2019                                Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $682.00
          Renner Garage Doors                                                   Contingent
          3530 NE Kimball Drive                                                 Unliquidated
          Kansas City, MO 64161                                                 Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 55 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 85 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.38
          Ricker Plumbing, Heating & A.C.                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      3/2018                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,359.21
          Riley Armstrong Plumbing                                              Contingent
          11 North 20th Street                                                  Unliquidated
          Fort Dodge, IA 50501                                                  Disputed
          Date(s) debt was incurred 3/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,540.18
          Rivers Edge Plumbing & Heating, Inc                                   Contingent
          PO Box 1941                                                           Unliquidated
          Bismarck, ND 58502                                                    Disputed
          Date(s) debt was incurred 2/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $280.00
          Robert Brown Plumbing                                                 Contingent
          4801 Hazel Jones Road                                                 Unliquidated
          Bossier City, LA 71111                                                Disputed
          Date(s) debt was incurred 4/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,025.00
          Rochester Drain Rite, Inc                                             Contingent
          PO Box 6380                                                           Unliquidated
          Rochester, MN 55903                                                   Disputed
          Date(s) debt was incurred 11/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $158.25
          Rock Mechanial                                                        Contingent
          4009 Felland Road                                                     Unliquidated
          Suite 107                                                             Disputed
          Madison, WI 53718
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred      10/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $95.00
          Rooterman of Milton Florida                                           Contingent
          6061 Oglesby Road                                                     Unliquidated
          Milton, FL 32570                                                      Disputed
          Date(s) debt was incurred 5/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 56 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 86 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,264.82
          Rose City Garage Doors, Inc                                           Contingent
          115 East lane                                                         Unliquidated
          Thomasville, GA 31757                                                 Disputed
          Date(s) debt was incurred 5/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Roto Rooter                                                           Contingent
          PO Box 1103                                                           Unliquidated
          Ames, IA 50014                                                        Disputed
          Date(s) debt was incurred      5/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,647.05
          Roto Rooter                                                           Contingent
          852 44th St SE                                                        Unliquidated
          Cedar Rapids, IA 52403                                                Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,597.18
          Roto Rooter                                                           Contingent
          4005 SE Grimes Blvd.                                                  Unliquidated
          Grimes, IA 50111                                                      Disputed
          Date(s) debt was incurred 5/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,444.33
          Roto Rooter                                                           Contingent
          235 E Jefferson St                                                    Unliquidated
          Rhodes, IA 50234                                                      Disputed
          Date(s) debt was incurred      3/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $830.00
          Roto Rooter                                                           Contingent
          852 44th St SE                                                        Unliquidated
          Cedar Rapids, IA 52403                                                Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Roto Rooter                                                           Contingent
          5672 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 57 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 87 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,209.90
          Roto Rooter                                                           Contingent
          PO Box 7226                                                           Unliquidated
          Sherwood, AR 72114                                                    Disputed
          Date(s) debt was incurred      9/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $97.00
          Roto Rooter                                                           Contingent
          5672 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 2/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,105.75
          Roto Rooter                                                           Contingent
                                                                                Unliquidated
          Kansas City, MO 64506                                                 Disputed
          Date(s) debt was incurred 2/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $560.00
          Roto Rooter                                                           Contingent
          PO Box 1063                                                           Unliquidated
          Moorhead, MN 56561                                                    Disputed
          Date(s) debt was incurred      9/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $421.51
          Roto Rooter                                                           Contingent
          5278 Telegraph Road                                                   Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred 1/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $750.61
          Roto Rooter                                                           Contingent
          300 Kansas Lane                                                       Unliquidated
          Monroe, LA 71203                                                      Disputed
          Date(s) debt was incurred      3/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,576.97
          Roto Rooter                                                           Contingent
          5672 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 6/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 58 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 88 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $612.38
          Roto Rooter                                                           Contingent
          PO Box 3154                                                           Unliquidated
          Bismarck, ND 58502                                                    Disputed
          Date(s) debt was incurred      3/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $734.80
          Roto Rooter                                                           Contingent
          PO Box 4607                                                           Unliquidated
          Sioux City, IA 51104                                                  Disputed
          Date(s) debt was incurred      5/2018                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,003.27
          Roto Rooter #10507                                                    Contingent
          794 Drexel Street                                                     Unliquidated
          Ralston, NE 68127                                                     Disputed
          Date(s) debt was incurred      11/2019                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,094.50
          Roto Rooter Bellevue                                                  Contingent
          5672 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 12/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $661.08
          Roto Rooter Cherry Hill                                               Contingent
          5672 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 12/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,812.17
          Roto Rooter DBA Mac Services Inc                                      Contingent
          3901 W Cavalry Ct                                                     Unliquidated
          Lincoln, NE 68528                                                     Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,713.00
          Roto Rooter Norcross                                                  Contingent
          5672 Collections Central Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 1/2020
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 59 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 89 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $247.00
          Roto Rooter of Burlington                                             Contingent
          13802 80th Street                                                     Unliquidated
          Burlington, IA 52601                                                  Disputed
          Date(s) debt was incurred 7/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,536.53
          Roto Rooter of Carroll                                                Contingent
          PO Box 1103                                                           Unliquidated
          Ames, IA 50014                                                        Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,656.95
          Roto Rooter of Iowa Falls                                             Contingent
          PO Box 61                                                             Unliquidated
          Iowa Falls, IA 50126                                                  Disputed
          Date(s) debt was incurred 5/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $664.00
          Roto Rooter of Minot                                                  Contingent
          6621 16th Ave NW                                                      Unliquidated
          Minot, ND 58703                                                       Disputed
          Date(s) debt was incurred      6/2019                              Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,671.60
          Roto Rooter SD                                                        Contingent
          PO Box 623                                                            Unliquidated
          Sioux Falls, SD 57101                                                 Disputed
          Date(s) debt was incurred 3/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,773.19
          Roto Rooter Sewer Drain Services                                      Contingent
          2840 Wilder Rd NW                                                     Unliquidated
          Rochester, MN 55901                                                   Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,150.73
          Roto Rooter Sewer Service                                             Contingent
          PO Box 157                                                            Unliquidated
          Ottumwa, IA 52501                                                     Disputed
          Date(s) debt was incurred 2/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 60 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 90 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,375.00
          Roto Rooter Woodbridge VA                                             Contingent
          5672 Collections Center Dr.                                           Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred 12/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $184.89
          RSDM, LLC DBA Tony's Enterprises                                      Contingent
          1921 W Dimond Blvd                                                    Unliquidated
          Unit A                                                                Disputed
          Anchorage, AK 99515
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 2/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $160.00
          RVJJ Service                                                          Contingent
          915 West 8th St                                                       Unliquidated
          North Platte, NE 69101                                                Disputed
          Date(s) debt was incurred 9/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          RW Handyman Services                                                  Contingent
          1808 Somerfield Lane                                                  Unliquidated
          Crystal Lake, IL 60014                                                Disputed
          Date(s) debt was incurred 1/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,510.00
          Ryan Shelton                                                          Contingent
          C/O Deep Springs Maintenance Group                                    Unliquidated
          Madison, NC 27025                                                     Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $839.90
          S & R Louisiana LLC                                                   Contingent
          D/B/A Precision Door Service                                          Unliquidated
          8967 Castille Rd, Suite M                                             Disputed
          Baton Rouge, LA 70809
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 4/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $580.00
          Safe T Locks                                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      1/2020                                 Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods & Services
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 61 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 91 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,559.41
          Same Day Electric                                                     Contingent
          4299 W Chinden Blvd                                                   Unliquidated
          Garden City, ID 83714                                                 Disputed
          Date(s) debt was incurred 10/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $192.00
          San Diego 1/2 Price Handyman                                          Contingent
          2571 Quidde Aven                                                      Unliquidated
          San Diego, CA 92122                                                   Disputed
          Date(s) debt was incurred 2/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,225.00
          Schmidt Drain Cleaning, LLC                                           Contingent
          D/B/A Rooter Man                                                      Unliquidated
          Buffalo, MN 55313                                                     Disputed
          Date(s) debt was incurred 1/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,510.00
          Schulz Plg, HTG & A/C, Inc                                            Contingent
          20 11th Ave N                                                         Unliquidated
          Carrington, ND 58421                                                  Disputed
          Date(s) debt was incurred 3/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Scott B Moores                                                        Contingent
          D/B/A Custom Electric COI                                             Unliquidated
          410 Oak Street                                                        Disputed
          Oakland, ME 04963
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 6/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,450.00
          Scott can fix it                                                      Contingent
          42215 Washington St                                                   Unliquidated
          A166                                                                  Disputed
          Palm Desert, CA 92211
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 7/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          Scott's Glass & Fabrication                                           Contingent
          2990 Esplanade                                                        Unliquidated
          Chico, CA 95928                                                       Disputed
          Date(s) debt was incurred 5/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 62 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 92 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,828.45
          SCR Norther Division                                                  Contingent
          7674 College Road                                                     Unliquidated
          Suite 115                                                             Disputed
          Baxter, MN 56425
                                                                             Basis for the claim:    Goods & Services
          Date(s) debt was incurred 6/2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,901.44
          SD Sewer Lining Solutions & Drain                                     Contingent
          4108 W Newcomb St                                                     Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $460.00
          Security Safe & Lock Co.                                              Contingent
          2392 E Turkeyfoot Lake Road                                           Unliquidated
          Akron, OH 44312                                                       Disputed
          Date(s) debt was incurred 7/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $434.69
          Senninger Plumbing Co. Inc                                            Contingent
          11107 Cedar Creek Road                                                Unliquidated
          Louisville, KY 40229                                                  Disputed
          Date(s) debt was incurred 7/2020
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,769.79
          Service Experts Plumbing & Drain                                      Contingent
          PO Box 7405                                                           Unliquidated
          Diberville, MS 39540                                                  Disputed
          Date(s) debt was incurred 3/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $750.00
          Service Glass & Door Co.                                              Contingent
          401 17th St.                                                          Unliquidated
          Lake Charles, LA 70601                                                Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,661.54
          Service Plumbing & Heating Co., Inc                                   Contingent
          201 Webbwood Road                                                     Unliquidated
          Riverton, WY 82501                                                    Disputed
          Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 63 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 93 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $246.00
          Sewer Rooter & Plumbing                                               Contingent
          816 S Eddy Street                                                     Unliquidated
          Grand Island, NE 68801                                                Disputed
          Date(s) debt was incurred 11/2018
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $688.78
          Sharkey Plumbing & Heating, Inc                                       Contingent
          418 S 32nd St                                                         Unliquidated
          Spearfish, SD 57783                                                   Disputed
          Date(s) debt was incurred January 2019
                                                                             Basis for the claim:    Goods and Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,203.97
          Sheeri Contractor's Inc                                               Contingent
          204 East 112 Street                                                   Unliquidated
          New York, NY 10029                                                    Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Siegel's Floor Coverings                                              Contingent
          1025 Broadway                                                         Unliquidated
          Wheaton, MN 56296                                                     Disputed
          Date(s) debt was incurred October 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $594.52
          Siemer Plumbing                                                       Contingent
          103 South 7th Street                                                  Unliquidated
          Denison, IA 51442                                                     Disputed
          Date(s) debt was incurred      August 2019                         Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,323.22
          Skooter Plumbing & Drain Cleaning                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      December 2019                          Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods and Services
                                                                             Is the claim subject to offset?     No       Yes

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $588.50
          Smith's Sewer Service, Inc.                                           Contingent
          PO Box 351                                                            Unliquidated
          4620 NW 62nd Ave                                                      Disputed
          Johnston, IA 50131
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred July 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 64 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 94 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Sodexo                                                                Contingent
          3847 Crum Road                                                        Unliquidated
          Youngstown, OH 44515                                                  Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $180.00
          South Shore Heating & Cooling                                         Contingent
          57 Whites Path                                                        Unliquidated
          South Yarmouth, MA 02664                                              Disputed
          Date(s) debt was incurred August 2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,131.00
          Southern Iowa Plumbing , LLC                                          Contingent
          406 W. Jackson Street                                                 Unliquidated
          Corydon, IA 50060                                                     Disputed
          Date(s) debt was incurred August 2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $130.00
          Southwind Ent. Inc. dba 1-800-Got-Junk                                Contingent
          9851 Widmer Road                                                      Unliquidated
          Lenexa, KS 66215                                                      Disputed
          Date(s) debt was incurred August 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,017.45
          Speedy Rooter Plumbing Spirit Ent. of Or                              Contingent
          600 W. 13th Street                                                    Unliquidated
          South Sioux City, NE 68776                                            Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $224.25
          Spirit Enterprise of Oregon Inc.                                      Contingent
          102 Birch Avenue                                                      Unliquidated
          Troutdale, OR 97060                                                   Disputed
          Date(s) debt was incurred August 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $831.20
          Stanley Steamer                                                       Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      August 2019                            Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 65 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 95 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          Steve's Locksmith Services                                            Contingent
          56 Flamingo Road                                                      Unliquidated
          Levittown, PA 19056                                                   Disputed
          Date(s) debt was incurred June 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,721.00
          Steven Robotaille dba SDR Construction                                Contingent
          203 Main Street                                                       Unliquidated
          Sabattus, ME 04280                                                    Disputed
          Date(s) debt was incurred December 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,558.00
          Stockton Maintenance Group                                            Contingent
          1975 Sansbury's Way Suite 116                                         Unliquidated
          West Palm Beach, FL 33411                                             Disputed
          Date(s) debt was incurred June 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,223.23
          Stoll Plumbing Heating & Cooling                                      Contingent
          105 E. Cass Street                                                    Unliquidated
          Osceola, IA                                                           Disputed
          Date(s) debt was incurred November 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Stoudenmire Heating & Air Conditioning                                Contingent
          1516 Barnwell Street                                                  Unliquidated
          Columbia, SC 29201                                                    Disputed
          Date(s) debt was incurred October 2019
                                                                             Basis for the claim:    Goods & Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $500.00
          Strickland Plumbing                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      August 2019                            Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods and Services
                                                                             Is the claim subject to offset?     No       Yes

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $336.00
          Summit Heating & Cooling, LLC                                         Contingent
          1415 Murray Drive                                                     Unliquidated
          Kansas City, MO 64116                                                 Disputed
          Date(s) debt was incurred September 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 66 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 96 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,845.48
          Sunbelt Rentals, Inc.                                                 Contingent
          PO Box 409211                                                         Unliquidated
          Atlanta, GA 30384-9211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number       3718
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Super Hero's Painting                                                 Contingent
          601 Cannery Avenue                                                    Unliquidated
          Sacramento, CA 95811                                                  Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $196.65
          Superior Inc.                                                         Contingent
          101 Mundy Memorial Drive                                              Unliquidated
          Mount Juliet, TN 37122                                                Disputed
          Date(s) debt was incurred August 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $85.00
          Susie's Cleaning 337                                                  Contingent
          165 Gus Brown Road                                                    Unliquidated
          Anacoco, LA 71403                                                     Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $246.00
          Tailwind Enterprise LLC dba Apple Plumbi                              Contingent
          6017 W Franklin Road                                                  Unliquidated
          Boise, ID 83709                                                       Disputed
          Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $161.25
          Tambe Electric                                                        Contingent
          614 Fishers Run                                                       Unliquidated
          Victor                                                                Disputed
          Date(s) debt was incurred      December 2018                       Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $470.00
          TC Fix it                                                             Contingent
          1202 Bass Lake Road                                                   Unliquidated
          Traverse City, MI 49685                                               Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 67 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 97 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          Tennessee Valley Excating                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      Decmeber 2018                          Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          The Appliance Repair Man                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred      July2019                               Disputed
          Last 4 digits of account number                                    Basis for the claim:    Goods and Services
                                                                             Is the claim subject to offset?     No       Yes

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,410.57
          The Drain Cleaner                                                     Contingent
          1115 South Lincoln Avenue                                             Unliquidated
          Grand Island, NE 68801                                                Disputed
          Date(s) debt was incurred January 2020
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $225.00
          The Genuine Overhead Door Columus GA                                  Contingent
          1230 5th Avenue                                                       Unliquidated
          Columbus, GA 31901                                                    Disputed
          Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          The Handyman USA                                                      Contingent
                                                                                Unliquidated
          Columbus, GA 31904                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $650.00
          The Nashville Handyman                                                Contingent
          1921 19th Avenue                                                      Unliquidated
          Nashville, TN 37212                                                   Disputed
          Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $113.00
          The Plumber Co                                                        Contingent
                                                                                Unliquidated
            IA                                                                  Disputed
          Date(s) debt was incurred      June 2018                           Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 68 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 98 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $175.00
          The Plumber Master                                                    Contingent
                                                                                Unliquidated
            WA                                                                  Disputed
          Date(s) debt was incurred      September 2019                      Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $282.45
          Tim Rausch Plumbing                                                   Contingent
          1606 W. Haskel St. Suite A                                            Unliquidated
          Appleton, WI 54914                                                    Disputed
          Date(s) debt was incurred June 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $400.00
          Tim's Handywork LLC                                                   Contingent
          45006 Schoolhouse Road                                                Unliquidated
          Osage, MN 56570                                                       Disputed
          Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $270.00
          Tim's Handywork, LLC                                                  Contingent
          45006 Schoolhouse Road                                                Unliquidated
          Osage, MN 56570                                                       Disputed
          Date(s) debt was incurred June 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,975.97
          Timber Ridge Plumbing                                                 Contingent
          1512 Basin Avenue                                                     Unliquidated
          Bismarck, ND 58504                                                    Disputed
          Date(s) debt was incurred May 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $722.42
          Titanium Plumbing LLC                                                 Contingent
          PO Box 528                                                            Unliquidated
          Watford City, ND 58854                                                Disputed
          Date(s) debt was incurred May 2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $375.00
          Titans Electric                                                       Contingent
          8421 Old Brownsville Road                                             Unliquidated
          Arlington, TN 38002                                                   Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 69 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1          Filed 02/11/20 Entered 02/11/20 12:56:09                                     Desc Main
                                                                     Document     Page 99 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $101.65
          Todd Plumbing                                                         Contingent
          15978 NE 112th Street                                                 Unliquidated
          Maxwell, IA 50161                                                     Disputed
          Date(s) debt was incurred January 20
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Toledo Window & Gutter LLC                                            Contingent
          7439 2nd Street                                                       Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred September 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,241.67
          Total Group LLC                                                       Contingent
          15115 Old Hickory Blvd Suite B                                        Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred August 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $365.00
          Turbo Rooter Plumbing & Septic                                        Contingent
                                                                                Unliquidated
            GA                                                                  Disputed
          Date(s) debt was incurred      July 2019                           Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,232.87
          Turner Plumbing Inc.                                                  Contingent
          217 W. Kidder Street                                                  Unliquidated
          Vermillion, SD 57069                                                  Disputed
          Date(s) debt was incurred      February 2019                       Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $747.00
          Tuscan Door Service                                                   Contingent
          1938 W/ Camino Toro Bronco                                            Unliquidated
          Vail, AZ 85641                                                        Disputed
          Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,768.61
          Two Men and A Snake                                                   Contingent
          14919 A. Circle                                                       Unliquidated
          Omaha, NE 68144                                                       Disputed
          Date(s) debt was incurred November 2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 70 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                                              Desc Main
                                                            Document    Page 100 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,240.35
          Ugstad Plumbing, Inc.                                                 Contingent
          3209 E. Fir Ave                                                       Unliquidated
          Fergus Falls, MN 56537                                                Disputed
          Date(s) debt was incurred October 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Universal Lighting & Electric LLC                                     Contingent
          5201 W. 46th Street                                                   Unliquidated
          Indianapolis, IN 46254                                                Disputed
          Date(s) debt was incurred February 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Universal Plumbing Co                                                 Contingent
          8811 SW Spruce Street                                                 Unliquidated
          Portland, OR 97223                                                    Disputed
          Date(s) debt was incurred September 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,274.54
          Upkeep                                                                Contingent
          817 26th Street                                                       Unliquidated
          Milford, IA 51351                                                     Disputed
          Date(s) debt was incurred      April 2018                          Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,125.00
          USI Insurance Services LLC                                            Contingent
          PO BOx 62939                                                          Unliquidated
          Virginia Beach, VA 23466                                              Disputed
          Date(s) debt was incurred 12-2019
                                                                             Basis for the claim:    Insurance on Bond
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $231.71
          Valentine Electric, Inc.                                              Contingent
          374 Greenbush Road                                                    Unliquidated
          Blauvelt, NY 10913-1108                                               Disputed
          Date(s) debt was incurred March 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $214.00
          Vapor Viper                                                           Contingent
                                                                                Unliquidated
            IA                                                                  Disputed
          Date(s) debt was incurred      March 2018                          Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 71 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                                              Desc Main
                                                            Document    Page 101 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $591.91
          Varnadore Electric, Inc.                                              Contingent
          307 South Nicholls Street                                             Unliquidated
          Waycross, GA 31503                                                    Disputed
          Date(s) debt was incurred April 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,090.00
          Velocity Drain Services, Inc.                                         Contingent
          5650 Quam Ave. NE                                                     Unliquidated
          Saint Michael, MN 55376                                               Disputed
          Date(s) debt was incurred November 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,887.91
          Vilandres Plumbing                                                    Contingent
          PO Box 5673                                                           Unliquidated
          701 North 7th Street                                                  Disputed
          Grand Forks, ND 58206-5673
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred April 2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,139.07
          Vincent J. Cestaro & Son Plumbing & Heat                              Contingent
          705 South Street                                                      Unliquidated
          Newburgh, NY 12550                                                    Disputed
          Date(s) debt was incurred August 2017
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $516.00
          Vitt Heating and AC Co. Inc.                                          Contingent
          4719 Morganford Road                                                  Unliquidated
          Saint Louis, MO 63116                                                 Disputed
          Date(s) debt was incurred October 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $340.00
          Walstra Plumbing & Heating Inc.                                       Contingent
          539 4th Street                                                        Unliquidated
          Sioux Center, IA 51250                                                Disputed
          Date(s) debt was incurred June 2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $688.75
          Walter Plumbing                                                       Contingent
          #3 Brassie Drive                                                      Unliquidated
          Mc Cook, NE 69001                                                     Disputed
          Date(s) debt was incurred      October 2019                        Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 72 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                                              Desc Main
                                                            Document    Page 102 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,138.58
          Wheelhouse Plumbing, Inc.                                             Contingent
          2315 E. Dakota Ave. Suite 1                                           Unliquidated
          Pierre, SD 57501-4333                                                 Disputed
          Date(s) debt was incurred September 2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,940.00
          Wiese Plumbing & Excavating, Inc.                                     Contingent
          620 Marvin Ct                                                         Unliquidated
          Fremont, NE 68025                                                     Disputed
          Date(s) debt was incurred January 2018
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,395.78
          Wilcox Plumbing & Heating                                             Contingent
          PO Box 68                                                             Unliquidated
          109 3rd St SW                                                         Disputed
          Red Lake Falls, MN 56750
                                                                             Basis for the claim:    Goods and Services
          Date(s) debt was incurred July 2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,375.00
          Wildwood Services, LLC                                                Contingent
          2242 Otter Creek Ln                                                   Unliquidated
          Sarasota, FL 34240                                                    Disputed
          Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Williams and Fogg Mechanical Services In                              Contingent
          1207 B. School Street                                                 Unliquidated
          Richmond, VA 23220                                                    Disputed
          Date(s) debt was incurred August 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,018.28
          Williams Plumbing                                                     Contingent
          2648 260th Street                                                     Unliquidated
          Marshalltown, IA 50158                                                Disputed
          Date(s) debt was incurred November 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $249.00
          Wilmington Heating & Air                                              Contingent
          PO 16188                                                              Unliquidated
          Wilmington, NC 28408                                                  Disputed
          Date(s) debt was incurred September 2019
                                                                             Basis for the claim:    Goods and Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 73 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                                              Desc Main
                                                            Document    Page 103 of 163
 Debtor       Hagaman Property Development, LLC                                                       Case number (if known)
              Name

 3.509     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $203.50
           Yes Sir Plumbing & Heating                                           Contingent
           308 1/2 E. Blvd. Apt. B                                              Unliquidated
           Bismarck, ND 58502                                                   Disputed
           Date(s) debt was incurred August 2018
                                                                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.510     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $503.80
           Yesco Sign and Lighting                                              Contingent
           1208 Columbus Road, Suite F                                          Unliquidated
           Burlington, NJ 08016                                                 Disputed
           Date(s) debt was incurred April 2019
                                                                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.511     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $330.75
           Young Electric, LLC                                                  Contingent
           9999 SW Wilshire Street, Suite 221                                   Unliquidated
           Portland, OR 97225                                                   Disputed
           Date(s) debt was incurred July 2019
                                                                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.512     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $385.20
           Young Plumbing & Heating Co                                          Contingent
           750 So. Hackett Road                                                 Unliquidated
           PO Box 1077                                                          Disputed
           Waterloo, IA 50704
                                                                             Basis for the claim:    Goods and Services
           Date(s) debt was incurred October 2019
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.513     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,169.74
           Zippy Drain, LLC                                                     Contingent
           800 New York Avenue                                                  Unliquidated
           Des Moines, IA 50313                                                 Disputed
           Date(s) debt was incurred January 2019
                                                                             Basis for the claim:    Goods and Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                    1,705,623.55

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,705,623.55




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 74 of 74
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 20-12271-KCF                         Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                            Document    Page 104 of 163
 Fill in this information to identify the case:

 Debtor name         Hagaman Property Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Commercial Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                Term ending May 31,
                                                          2020                       Dr. Gilbert Loggato
              List the contract number of any                                        19 Huntington Court
                    government contract                                              Toms River, NJ 08753




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                           Desc Main
                                                            Document    Page 105 of 163
 Fill in this information to identify the case:

 Debtor name         Hagaman Property Development, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Robert Hagaman                    2283 Big Enough Way                               Ally Financial                     D   2.1
                                               Toms River, NJ 08755                                                                 E/F
                                                                                                                                    G




    2.2      Robert Hagaman                    2283 Big Enough Way                               Ally Financial                     D   2.2
                                               Toms River, NJ 08755                                                                 E/F
                                                                                                                                    G




    2.3      Robert Hagaman                    2283 Big Enough Way                               Ally Financial                     D   2.3
                                               Toms River, NJ 08755                                                                 E/F
                                                                                                                                    G




    2.4      Robert Hagaman                    2283 Big Enough Way                               Ally Financial                     D   2.4
                                               Toms River, NJ 08755                                                                 E/F
                                                                                                                                    G




    2.5      Robert Hagaman                    2283 Big Enough Way                               Ally Financial                     D   2.5
                                               Toms River, NJ 08755                                                                 E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                Desc Main
                                                            Document    Page 106 of 163
 Debtor       Hagaman Property Development, LLC                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Robert Hagaman                    2283 Big Enough Way                        Ally Financial                    D   2.6
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.7      Robert Hagaman                    2283 Big Enough Way                        Chase Auto Finance                D   2.9
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.8      Robert Hagaman                    2283 Big Enough Way                        Citizens Bank                     D   2.10
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.9      Robert Hagaman                    2283 Big Enough Way                        Ford Motor Credit                 D   2.13
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.10     Robert Hagaman                    2283 Big Enough Way                        GM Financial                      D   2.14
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.11     Robert Hagaman                    2283 Big Enough Way                        GM Financial                      D   2.15
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.12     Robert Hagaman                    2283 Big Enough Way                        Nissan Finanace                   D   2.22
                                               Toms River, NJ 08755                       Motor Acceptance                  E/F
                                                                                                                            G




    2.13     Robert Hagaman                    2283 Big Enough Way                        Nissan Finanace                   D   2.23
                                               Toms River, NJ 08755                       Motor Acceptance                  E/F
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                   Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                Desc Main
                                                            Document    Page 107 of 163
 Debtor       Hagaman Property Development, LLC                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Robert Hagaman                    2283 Big Enough Way                        Nissan Finanace                   D   2.24
                                               Toms River, NJ 08755                       Motor Acceptance                  E/F
                                                                                                                            G




    2.15     Robert Hagaman                    2283 Big Enough Way                        Nissan Finanace                   D   2.25
                                               Toms River, NJ 08755                       Motor Acceptance                  E/F
                                                                                                                            G




    2.16     Robert Hagaman                    2283 Big Enough Way                        Nissan Finanace                   D   2.26
                                               Toms River, NJ 08755                       Motor Acceptance                  E/F
                                                                                                                            G




    2.17     Robert Hagaman                    2283 Big Enough Way                        Nissan Finanace                   D   2.27
                                               Toms River, NJ 08755                       Motor Acceptance                  E/F
                                                                                                                            G




    2.18     Robert Hagaman                    2283 Big Enough Way                        TD Bank, N.A.                     D   2.28
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.19     Robert Hagaman                    2283 Big Enough Way                        TD Bank, N.A.                     D   2.29
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.20     Robert Hagaman                    2283 Big Enough Way                        TD Bank, N.A.                     D   2.30
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.21     Robert Hagaman                    2283 Big Enough Way                        TD Bank, N.A.                     D   2.31
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                   Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                Desc Main
                                                            Document    Page 108 of 163
 Debtor       Hagaman Property Development, LLC                                      Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.22     Robert Hagaman                    2283 Big Enough Way                        TD Bank, N.A.                     D   2.32
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.23     Robert Hagaman                    2283 Big Enough Way                        U.S. Bank, N.A.                   D   2.33
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




    2.24     Robert Hagaman                    2283 Big Enough Way                        Valley National Bank              D   2.34
                                               Toms River, NJ 08755                                                         E/F
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                   Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                              Desc Main
                                                            Document    Page 109 of 163
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re       Hagaman Property Development, LLC                                                                Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 15,000.00
             Prior to the filing of this statement I have received                                        $                 15,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding. Negotiations with secured creditors to reduce to market value; exemption
               planning; preparation and filing of reaffirmation agreements and applications as needed; preparation and filing of
               motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 11, 2020                                                        /s/ Eugene D. Roth
     Date                                                                     Eugene D. Roth
                                                                              Signature of Attorney
                                                                              Law Office of Eugene D. Roth
                                                                              2520 Highway 35, Suite 307
                                                                              Manasquan, NJ 08736
                                                                              732-292-9288 Fax: 732-292-9303
                                                                              erothesq@gmail.com
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-12271-KCF                          Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09                 Desc Main
                                                            Document    Page 110 of 163




                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re      Hagaman Property Development, LLC                                                         Case No.
                                                                                Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 11, 2020                                       /s/ Robert Hagaman
                                                                     Robert Hagaman/Managing Member
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                             Document    Page 111 of 163


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        1st Choice Sewer and Drain, Inc.
                        1031 8th Street
                        Watertown, SD 57201


                        24/7 All Services, LLC
                        6975 Lakehurst Drive
                        Gulf Shores, AL 36542


                        307 Service Experts
                        PO Box 230
                        Evanston, WY 82931


                        5 Star Plumbing, Inc.
                        9525 Highway 151
                        Anamosa, IA 52205


                        912 General Maintenance, LLC
                        8213 Catalpa Ridge Road
                        Blacklick, OH 43004


                        A Lock USA, Inc.
                        PO Box 3663
                        Wantagh, NY 11793


                        A&A Plumbing
                        6408 S 117 Stree
                        Omaha, NE 68135


                        A&A Professional Cooling & Heating
                        1330 Paonia Street
                        Colorado Springs, CO 80915


                        A&S Unlimited Heating & Cooling
                        1663 E Auburn Road
                        Rochester, MI 48307


                        A+ Drain Cleaning
                        2052 150th Street
                        Lawton, IA 51030


                        A-1 Evans Septic Services
                        PO Box 555
                        Minot, ND 58701
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 112 of 163



                    A1 Services
                    2715 Highway 37
                    Eveleth, MN 55734


                    AAA Plumbing & Rooter Service
                    1000 Fifth Street
                    Suite 200-Y6
                    Miami Beach, FL 33139


                    AAA Sewer and Drain Service, Inc.
                    PO Box 50711
                    Casper, WY 82605


                    AAA-1 Lock and Key
                    1507 N Midland Blvd.
                    Nampa, ID 83651


                    Abbott Electric, Inc.
                    1935 Allen Ave SE
                    Canton, OH 44707


                    Absolute Comfort, Inc.
                    PO Box 1666
                    Minot, ND 58702


                    ABV Services
                    2450 Lousiana St
                    Suite 308
                    Houston, TX 77006


                    Accent Plumbing
                    114 E Main Street Unit D
                    West Fargo, ND 58078


                    Ace Plumbing, Heating & Supply Co. LLC
                    800 W 1st Street
                    McPherson, KS 67460


                    Addison Smith Mechanical Contractor, Inc
                    110 Kingsbridge Drive
                    Carrollton, GA 30117


                    Advance Door Co.
                    4555 Willow Parkway
                    Cuyahoga Heights, OH 44125
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 113 of 163



                    Advance Electrics
                    PO Box 2755
                    Columbus, MS 39704


                    Advanced Safe & Lock, NNY LLC
                    34646 Carter Road
                    La Fargeville, NY 13656


                    Affordable Drain-Jet Surge of Iowa
                    12323 Elk Horn Street
                    Indianola, IA 50125


                    Affordable Exteriors
                    1149 Centerville Turnpike
                    Chesapeake, VA 23320


                    Affordable Handyman
                    6 Northgate Drive
                    Walden, NY 12586


                    Affordable Plumbing
                    226 N. Street Augustine Road
                    Valdosta, GA 31601


                    ALI-COR Plumbing LLC
                    953 Ferryman Quay
                    Chesapeake, VA 23323


                    All About Garage Doors LLC
                    10320 Highway 78 E
                    Summerville, SC 29483


                    All Action Plumbing and Drain LLC
                    2074 W 91st Street
                    Cleveland, OH 44102


                    All Drain Sewer Jetting
                    843 W 11 Street
                    Davenport, IA 52803


                    All Flo Plumbing, LLC
                    2130 Three Mile Road NE
                    Grand Rapids, MI 49505
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 114 of 163



                    All Phase Maintenance
                    743 Fresno Street
                    Fresno, CA 93706


                    All State Plumbing & Construction, Inc.
                    20194 Congo Ferndale Road
                    Little Rock, AR 72210


                    Allied Electric, Inc.
                    4830 Commercial Drive
                    Huntsville, AL 35816


                    Ally Financial
                    PO Box 380902
                    Minneapolis, MN 55438-0902


                    Ally Financial
                    PO Box 280902
                    Minneapolis, MN 55438-0902


                    Ally Financial
                    PO Box 380902
                    Minneapolis, MN 55439-0902


                    Ally Financial
                    PO Box 280902
                    Minneapolis, MN 55438-0902


                    Ally Financial
                    PO Box 380902
                    Minneapolis, MN 55438-0902


                    Ally Financial
                    PO Box 380902
                    Minneapolis, MN 55438-0902


                    Alpha Glass Systems LLC
                    827 Ridgewood Avenue
                    North Brunswick, NJ 08902


                    Alpha Heating & Air
                    907 Lawnsdale Road
                    Medford, OR 97504
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 115 of 163



                    American Air Heating & Cooling
                    1300 Pierce
                    Sioux City, IA 51105


                    American Electric Service
                    PO Box 1057
                    Sherwood, OR 97140


                    American Express
                    PO Box 1270
                    Newark, NJ 07101-1270


                    American Pro Electric
                    2976 North Sagefire Avenue
                    Meridian, ID 83646


                    AMS Building Systems, Inc.
                    1401 E Highway 50
                    Vermillion, SD 57069


                    Anderson Plumbing LLC
                    108 Bay Avenue
                    Bay H
                    Gillette, WY 82716


                    AndersonBros.ElectricPlumbing&HeatingInc
                    2600 Highway 30 E
                    Kearney, NE 68847


                    Andor, Inc.
                    9 North Maple
                    Watertown, SD 57201


                    Anthony PlumbingHeating& AirConditioning
                    226 Central Ave NE
                    Suite C
                    Le Mars, IA 51031


                    Anytime Plumbing
                    208 East Everett
                    Fergus Falls, MN 56537


                    Apex Electric LLC
                    PO Box 1085
                    Florence, MS 39073
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 116 of 163



                    Aqua Plumbing & Heating LLC
                    1025 W 10th Street
                    Crete, NE 68333-2631


                    ARC Locksmith Service
                    8 East Pearce Blvd.
                    Wentzville, MO 63385


                    Arch Insurance
                    210 Hudson Street
                    Suite 300
                    Jersey City, NJ 07311


                    Arkansas Backflow and Plumbing
                    PO Box 11763
                    Fort Smith, AR 72917


                    Armesher Plumbing & Heating
                    16 S Maple
                    North Platte, NE 69101


                    Around the Clock Drain Master
                    PO Box 88304
                    Sioux Falls, SD 57109


                    ARS/Rescue Rooter
                    2548 Oscar Johnson Drive
                    North Charleston, SC 29405


                    Associate Electric&BuildingService, Inc
                    1222 W 6th Street
                    Laurel, MS 39440


                    Associated Services Heating Solar & Air
                    1355 Abbott Street #8
                    Salinas, CA 93901


                    Atlantic Plumbing LLC
                    1212 Industrial Blvd. N
                    Dallas, GA 30132


                    Attaboy Plumbing, Inc.
                    21517 Noble Reames Road
                    Zachary, LA 70791
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 117 of 163



                    Aupperle Plumbing & Heating
                    314 West Front Street
                    North Platte, NE 69101


                    Austin Plumbing & Heating
                    3924 Verot School Road
                    Youngsville, LA 70592


                    B&B Sewer and Septic Tank Pumping
                    4303 Charles Street
                    Cheyenne, WY 82001


                    Backlund Plumbing
                    6215 Grover Street
                    Omaha, NE 68106


                    Badger Bob's Air Conditioning
                    215 Interstate Blvd.
                    Sarasota, FL 34240


                    Bankords Electric LLC
                    44741 265th Street
                    Hancock, MN 56244


                    Bar S Bar Electric, Inc.
                    600 N 10th Street
                    Worland, WY 82401


                    Bassworx LLC
                    7734 Madison Blvd.
                    Suite 102
                    Huntsville, AL 35806


                    Bastoe Plumbing
                    708 N 30th Street
                    Monroe, LA 71201


                    Bauer Plumbing & Heating Inc
                    N102 Old 26 Road
                    Aniwa, WI 54408


                    Bay Electric
                    1288 Columbus Ave
                    Suite 164
                    San Francisco, CA 94133
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 118 of 163



                    Bee Line Drain & Sewer Cleaning
                    PO Box 35753
                    Des Moines, IA 50315


                    Belcher's Electric
                    2351 Bellevue Avenue
                    Atco, NJ 08004


                    Benjamin Chaise and Associates
                    6520 Platt Ave 663
                    West Hills, CA 91307


                    Berente Companies, LLC
                    6243 Chippendale Drive
                    Baton Rouge, LA 70817-3524


                    Berry Locks Service
                    13126 W Frontage Road
                    Grandview, MO 64030


                    Best Plumbing Heating and Cooling
                    2044 Illinois Street
                    Sidney, NE 69162


                    BillLizotteArchitecturalGlass&Aluminium
                    400 Wampanoag Trail
                    Riverside, RI 02915


                    Bio-Serv Corporation
                    1130 Livernols Road
                    Troy, MI 48083-2711


                    Black Diamond Plumbing
                    1400 Miller Parkway
                    McHenry, IL 60050


                    Blue Vine
                    401 Warren Street
                    Suite 300
                    Redwood City, CA 94063


                    Blue Vine
                    c/o Dedicated Commercial Recovery
                    1970 Oakcrest Ave. Suite 217
                    Saint Paul, MN 55113
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 119 of 163



                    Bob the Handyman
                    PO Box 4097
                    Waynesville, MO 65583


                    Bottineau Plumbing & Heating LLP
                    1122 Highway 5 NE
                    Bottineau, ND 58318


                    Braaten Plumbing
                    5237C 134th Ave. NW
                    Williston, ND 58801


                    Bradford & Sons Inc
                    5161 Co Road 16
                    Canandaigua, NY 14424


                    Brian's Handyman Service
                    2102 N. Leonard Road
                    Saint Joseph, MO 64506


                    Brick Roto Rooter
                    PO Box 514
                    Aberdeen, SD 57402


                    Brooker Corp.
                    PO Box 1022
                    Newton, IA 50208


                    Brown Construction & Plumbing
                    1203 Middle Fork Drive
                    Gillette, WY 82718


                    Bubba's Handyman Service
                    3803 Chamberlayne Avenue
                    Richmond, VA 23227


                    Burley's Best Price Locksmith
                    1101 Tyvola Road #311
                    Charlotte, NC 28217


                    Burnison Plumbing & Heating
                    49 2nd Street SE
                    Huron, SD 57350
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 120 of 163



                    Busy Bee
                    PO Box 483
                    Amory, MS 38821


                    BWS Plumbing Heating & Air Conditioning
                    7251 Washington Ave S
                    Minneapolis, MN 55439


                    C&C Janitorial Services
                    1834 E Tulpehocken Street
                    Philadelphia, PA 19138


                    C&K Construction
                    PO Box 583
                    Junction City, KS 66441


                    Capistrano Air
                    23011 Moulton Pkwy C-13
                    Laguna Hills, CA 92653


                    Capital City Garage Doors
                    12876 Roalde Road
                    Tallahassee, FL 32317


                    Castle Glass Pro LLC
                    6708 Metropolitan Center Drive
                    Unit 402
                    Springfield, VA 22150


                    Cecchini Plumbing & Heating
                    3290 Genesee Street
                    Suite 204
                    Buffalo, NY 14225


                    Centra Leasing
                    5403 Olympic Drive NW
                    Suite 200
                    Gig Harbor, WA 98335


                    Centra Leasing
                    5403 Olympic Drive NW
                    Gig Harbor, WA 98335
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 121 of 163



                    Central Window Cleaning
                    1310 Brookpark Road
                    PO Box 347154
                    Cleveland, OH 44109


                    Chadron Plumbing
                    154 Bordeaux Street
                    Chadron, NE 69337


                    Charlie's North Platte Plumbing, Inc
                    1400 E 8th Street
                    North Platte, NE 69101


                    Charlie's Plumbing, Inc.
                    321 W Jefferson Street
                    Brooksville, FL 34601


                    Chase Auto Finance
                    PO Box 15548
                    Wilmington, DE 19886-5548


                    Christenson Electric
                    17201 NE Sacramento Street
                    Portland, OR 97230


                    Christenson Electric Inc.
                    c/o NACM Commercial Services
                    606 N. Pines Road Suite 102
                    Spokane, WA 99206


                    Chuck's Lock and Safe
                    833 County Road H
                    Unit 6
                    Wisconsin Dells, WI 53965


                    Citizens Bank
                    One Citizens Drive
                    Riverside, RI 02915


                    Clark Pest Control of Stockton, Inc.
                    555 N Guild Ave
                    Lodi, CA 95240
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 122 of 163



                    Clausen Plumbing and Heating
                    519 N Federal Highway
                    Mason City, IA 50401


                    Climate Control of Pensacola, Inc
                    3849 Hopkins Street
                    Pensacola, FL 32505


                    Coastal Plumbing Company
                    14532 Porteux Bay Drive
                    Biloxi, MS 39532


                    Comflow Mechanical Services
                    6411 Lawford Lane
                    Houston, TX 77040


                    Comfortech Service Experts
                    108 Business Park Drive
                    Suite A
                    Ridgeland, MS 39157


                    Commercial Electric, Inc.
                    PO Box 1157
                    Mattoon, IL 61938


                    Completed Plumbing SD
                    302 Folsom Street
                    Brookings, SD 57006


                    Conan Heating and Air
                    429 W 18th Street
                    Idaho Falls, ID 83402


                    Cooley Pumping
                    101 Railroad Street
                    Morrison, IA 50657


                    Copper Cottage Plumbing Heating and AC
                    4015 N Lewis Ave
                    Sioux Falls, SD 57104


                    Cother Air Conditioning & Heating
                    4227 Allen Genoa
                    Pasadena, TX 77504
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 123 of 163



                    County Plumbing
                    1102 S. Greeley Highway
                    Cheyenne, WY 82007


                    CPI Development
                    342 Dallas Bessemer City Highway
                    Dallas, NC 28034


                    Crackerjacks, LLC
                    602 W Greentree Drive
                    Chandler, AZ 85225


                    Craven AG Services Inc.
                    2115 Highway 55 West
                    New Bern, NC 28562


                    Critter Crushers LLC
                    263 W Market Street
                    York, PA 17401


                    Croston Contracting Services, LLC
                    105 MacMurdo Street
                    Ashland, VA 23005


                    Crown Plumbing
                    405 Meridian Ave
                    San Jose, CA 95126


                    Crystal Overhead Door Inc.
                    5030 W. Lawrence Ave
                    Chicago, IL 60630


                    CT Electric
                    16 Pamanata Meadows
                    Beacon Falls, CT 06404


                    D&C Enterprise dba Dale's Plumbing
                    PO Box 538
                    Tecumseh, OK 74873


                    D&H Appliance Service
                    1050 S Cypress St
                    La Habra, CA 90631
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 124 of 163



                    D.P Plumbing
                    2921 N Court Road
                    Ottumwa, IA 52501


                    Da Costa



                    Dalton Plumbing
                    5536 Nordic Drive
                    Cedar Falls, IA 50613


                    Dan Riley Plumbing
                    20 N 16th Street
                    Fort Dodge, IA 50501


                    Dan's Drain and Duct Cleaning
                    705 W Hemlock Street
                    Beresford, SD 57004


                    Dan's Plumbing Service
                    811 N Grand Ave
                    Pierre, SD 57501


                    Dandee Services, Inc.
                    7750 Belmont Lane
                    Bismarck, ND 58501


                    Danny's Plumbing Service



                    Dash Heating & Cooling, Inc.
                    12417 Cantrell Road
                    Little Rock, AR 72223


                    Dell Financial
                    PO Box 5275
                    Carol Stream, IL 60197-5275


                    Deluce Group dba Andy on Call
                    625 Bakers Bridge Ave
                    Franklin, TN 37067
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 125 of 163



                    Deluxe Heating & Cooling, Inc.
                    5862 Mayfield Road
                    Cleveland, OH 44124


                    Dewey & Sons Plumbing
                    901 Highway 5 North
                    Mountain Home, AR 72653


                    DH Place Co.
                    279 Ottley Drive
                    Atlanta, GA 30324


                    DHS Inc dba Rotor Rooter Plumbers
                    2001 W I-65 Service Road N
                    Mobile, AL 36618


                    Dickensons Electric, Inc.
                    4224 Lakeview Blvd.
                    Lake Oswego, OR 97035


                    Dillon Plumbing
                    605 E Hawaii Ave
                    Nampa, ID 83686


                    Discount Garage Door LLC
                    9109 N 139th Ave
                    Owasso, OK 74055-4591


                    Donarumo Plumbing & Heating
                    PO Box 505634
                    Chelsea, MA 02150


                    Done Right Handyman
                    541 Summer Lake Lane
                    Virginia Beach, VA 23454


                    Door Medic, Inc.
                    PO Box 45
                    Boones Mill, VA 24065-0045


                    Door Specialist LLC
                    451 Dauphin Island Parkway
                    Mobile, AL 36606
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 126 of 163



                    Doug's Plumbing
                    15622 Shady Acres Drive
                    Wadena, MN 56482


                    Dr. Electric
                    PO Box 281
                    Helena, AL 35080


                    Dr. Gilbert Loggato
                    19 Huntington Court
                    Toms River, NJ 08753


                    Drain Doctor LLC
                    PO Box 282
                    Burlington, IA 52601


                    Drain Masters, Inc
                    PO Box 142
                    Yankton, SD 57078


                    Drain Pro Professional Services
                    824 Christy Ave
                    Trumann, AR 72472


                    Drain Savers LLC
                    PO Box 5694
                    Grand Forks, ND 58206


                    Drain Specialists Inc.
                    PO Box 4682
                    Sioux City, IA 51104


                    Drain Surgeon
                    PO Box 526
                    Columbus, NE 68602


                    Drake's Plumbing
                    22 Johnson Road North
                    Greenville, MS 38703


                    E&T Plumbing LLC
                    PO Box 351
                    Redwood Falls, MN 56283
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 127 of 163



                    Eagle Locksmith Inc.
                    4505 Main Street #354
                    Virginia Beach, VA 23462


                    Eagle Plumbing and Heating
                    PO Box 1168
                    Laramie, WY 82073


                    EC Electric
                    5350 Webb Parkway
                    Lilburn, GA 30047


                    EDS Pro Services
                    5127 Gehring Road
                    Racine, WI 53402


                    El Paso Handyman LLC
                    PO Box 10384
                    El Paso, TX 79995


                    Electric Alley
                    3419 Appalachian Ave
                    Cody, WY 82414


                    Elite Overhead Garage Doors LLC
                    5755 Elm Tree Drive
                    Buford, GA 30518


                    Elk Grove Handyman
                    9825 Allen Ranch Way
                    Elk Grove, CA 95758


                    Emineth Plumbing LLC
                    503 W Ave B
                    Bismarck, ND 58501


                    Emory Plumbing
                    2085 Hotel Circle S
                    San Diego, CA 92108


                    Esquisure Inspectors
                    7205 N 143rd Street
                    Omaha, NE 68142
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 128 of 163



                    Everest Business Funding
                    5 West 37th Street
                    Suite 1100
                    New York, NY 10018


                    Ewert Plumbing
                    1316 W 4th Street
                    Davenport, IA 52802


                    Extreme Plumbing
                    1118 E Capital Ave
                    Grand Island, NE 68801


                    Eyman Plumbing Inc.
                    8506 S 117th Street
                    La Vista, NE 68128


                    EZ Flow Plumbing & Drain Cleaning
                    2601 Halls Mills Road
                    Mobile, AL 36606


                    F5 Facility Services LLC
                    445 South Main Street
                    Pittsburgh, PA 15220


                    Feeney Plumbing Heating & Air
                    1362 Ridgewood Drive
                    Le Mars, IA 51031


                    Fidelity Locksmith
                    400 Granville Drive
                    Riva, MD 21140


                    Financial Pacific Leasing
                    3455 S.344th Way, Suite300
                    Federal Way, WA 98001


                    Financial Pacific Leasing
                    3455 S.344th Way, Suite300
                    Federal Way, WA 98001


                    Firelands Electric, Inc.
                    2721 Columbus Ave
                    Sandusky, OH 44870
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 129 of 163



                    First Place Glass
                    9235 Lakewood Blvd.
                    Downey, CA 90240


                    Fischer Plumbing
                    195 Dewey Ave
                    Suite 201 B
                    Rochester, NY 14608


                    Five Star HandyCrew Services
                    2232 London Street
                    Virginia Beach, VA 23454


                    Ford Motor Credit
                    PO Box 220564
                    Pittsburgh, PA 15257-2564


                    Foxworth Enterprises Inc
                    PO Box 8458
                    Chattanooga, TN 37414


                    Frank Millard & Co Inc.
                    107 Valley Street
                    PO Box 278
                    Burlington, IA 52601


                    Frisbee Plumbing
                    4101 S Minnesota Ave
                    Sioux Falls, SD 57105


                    Garage Door Services and Repair Inc
                    4660 Beechnut Street #225
                    Houston, TX 77096


                    Garys Handyman
                    PO Box 8602
                    Paducah, KY 42002


                    Gering Valley Plumbing & Heating
                    1100 10th Street
                    Gering, NE 69341


                    Giddy-Up Locksmith
                    5955 Alpha Road #C511
                    Dallas, TX 75240
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 130 of 163



                    Gladden Equipment Company Inc
                    24 W 28th Street
                    Chattanooga, TN 37408


                    Glass Doctor
                    3915 1H 35S #110
                    New Braunfels, TX 78130


                    Glenn Klair Plumbing & Heating Inc.
                    937 Tile Drive
                    PO Box 259
                    Red Wing, MN 55066


                    GM Financial
                    4001 Embarcadero Drive
                    Arlington, TX 76014


                    GM Financial
                    4001 Embarcadero Drive
                    Arlington, TX 76014


                    Goering Plumbing Heating and Cooling
                    3710 SE Capital Circle
                    Suite B
                    Grimes, IA 50111


                    Greelite Handyman LLC
                    13110 SW Burlwood Street
                    Beaverton, OR 97005


                    Greely Plumbing
                    20585 State Highway 28
                    Glenwood, MN 56334


                    Green's Sewer Service
                    2331 Middle Road
                    Ashtabula, OH 44004


                    Greg's Services LLC
                    67 W Cotton Hill Road
                    Portland, CT 06480


                    Gregg's Plumbing
                    1815 Divisions St. West
                    Bemidji, MN 56601
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 131 of 163



                    Greiner Electric
                    525 W Elk Ave Unit 3
                    Jackson, WY 83001


                    Guardian Plumbing Services
                    16401 Old Central Ave
                    Upper Marlboro, MD 20774


                    Guice Electric LLC
                    613 First Avenue
                    Ocean Springs, MS 39564


                    Guy Boyd Plumbing & Heating
                    5315 Garrad Ave
                    Savannah, GA 31405


                    H.B.C. Electric Inc.
                    PO Box 7155
                    306 Chestnut Street
                    Roselle, NJ 07203-7155


                    Hady Electric
                    PO Box 580
                    Watertown, WI 53094


                    Handyman 831
                    152 W San Luis Street
                    Salinas, CA 93901


                    Handyman Joes
                    3706 S 138th Street
                    Omaha, NE 68144


                    Handyman Matters
                    1515 Bethel Road
                    Office #10
                    Columbus, OH 43220


                    Handyman of GA LLC
                    PO Box 72491
                    Marietta, GA 30007-2491


                    Handyman Services
                    960 Tatum Road
                    Memphis, TN 38122
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 132 of 163



                    Handyman Services of Laredo
                    328 Larga Vista Drive
                    Laredo, TX 78043


                    Harn Plumbing & Professional Renovations
                    354 Green Oak Lane
                    Madison, MS 39110


                    Harold's Handyman Service LLC
                    5633 17th Ave NE
                    Olympia, WA 98516


                    Hawkins Electric Service Inc.
                    8667 Cherry Lane
                    Laurel, MD 20707


                    Hay's Heating & Air Conditioning
                    3160 Hillsborough Road
                    Durham, NC 27705


                    Heating & Air Experts of Wilmington
                    6420 Amsterdam Way D
                    Wilmington, NC 28405


                    Helps Drain Cleaning
                    PO Box 1225
                    Mason City, IA 50402-1225


                    Henderson A/C
                    472 Claremore Street
                    Corpus Christi, TX 78412


                    Herman Plumbing Co., Inc.
                    904 North Broadwell Ave
                    Grand Island, NE 68803


                    His Hands Maintenance Solutions
                    659 Frankfort Drive
                    Hermitage, TN 37076


                    Holling Plumbing Sewer & Drain Cleaning
                    131 S Minnesota Ave
                    Hastings, NE 68901
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 133 of 163



                    Home Maintenance Services (NEED ADDRESS)



                    Home Remondeling & Repair Inc
                    1982 Diamond Street NE
                    Canton, OH 44721


                    Honeycomb Handyman Services
                    974 E 300 S
                    Salt Lake City, UT 84102


                    Housecalls
                    711 NE 16th Court
                    Gresham, OR 97030


                    Housing Services Group LLC
                    10421 Londonbridge Court
                    Cincinnati, OH 45242


                    In Town HVAC Services Inc.
                    326 South Street
                    Elgin, IL 60123


                    Independent Paint & Flooring
                    219 S Victory Drive
                    Mankato, MN 56001


                    Iowa Sewer and Drain Service
                    PO Box 65
                    Marshalltown, IA 50158


                    Iron Range Plumbing & heating Inc
                    2508 1st Ave
                    Hibbing, MN 55746


                    Ivy Jones Plumbing
                    505 North State Street
                    Clarksdale, MS 38614


                    J L Handyman Service
                    849 E Mount Hope Highway
                    Grand Ledge, MI 48837
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 134 of 163



                    J&T Plumbing and Heating
                    100 N State Street
                    Hubbard, IA 50122


                    Jake Sewer & Drain Cleaning
                    PO Box 7536
                    Fargo, ND 58106


                    Jason Mazzer Plumbing and Heating LLC
                    172 Graham Terrace
                    Saddle Brook, NJ 07663


                    Jax All Glass
                    5198 Verdis Street
                    Jacksonville, FL 32258


                    Jay Litman ConstrRemd&HandymanSvcs, Inc.
                    5224 Washburn Road
                    Duluth, MN 55803


                    JBM Mechanical Services Inc
                    1243 Military Road
                    Suite 4
                    Buffalo, NY 14217


                    JBS Plumbing & Remodel
                    6304 Northdale Drive
                    Black Hawk, SD 57718


                    Jeff Bonham Electric Inc
                    3521 Wrightway Road
                    Dayton, OH 45424


                    Jeff's SOS Drain&SewerCleaningSvcs Inc
                    4825 Hanover Road
                    Mound, MN 55364


                    Jiffy Rooter Enterprise Inc
                    PO Box 1236
                    Sioux City, IA 51102


                    JMJ Zangel dba JMJ Sewer Service
                    16619 Terrey Pine Drive
                    Eden Prairie, MN 55347
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 135 of 163



                    Joe Czuchran dba Deluxe Doors
                    117 South Zane Highway
                    Martins Ferry, OH 43935


                    John Gowing Plumbing & Heating
                    1210 W Sheridan Ave
                    Shenandoah, IA 51601


                    John Rand the Handyman
                    1906 Old Government Street
                    Mobile, AL 36606


                    John's Sewer and Drain Cleaning
                    855 Village Center Drive #311
                    Saint Paul, MN 55127


                    Johnson Communications Inc.
                    29-B Stumpfield Road
                    Pensacola, FL 32503


                    Jordan Plumbing Services
                    246 Turner Street
                    Waynesboro, MS 39367


                    JP Plumbing & Heating
                    895 7th Ave
                    Marion, IA 52302


                    JustInTime Plumbing, Inc
                    683 Congress Street
                    Costa Mesa, CA 92627


                    Keith's Electrical Contractors
                    2232 Brooklyn Ave
                    Harvey, LA 70058


                    Kelly's Plumbing
                    6108 25th St. N.
                    Fargo, ND 58102


                    Ken's Enterprise, LLC
                    635 Pebble Blvd
                    Covington, GA 30016
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 136 of 163



                    Kennan Redmond D/B/A/ Greater Plumbing
                    1158 Horsley Mill Rd
                    Carrollton, GA 30116


                    Kenner Plumbing, Inc.
                    PO Box 22
                    Brookings, SD 57006


                    King Plumbing
                    137 CR 7808
                    Jonesboro, AR 72401


                    Kirk Electric, LLC
                    112 Lakeview Drive
                    Guntown, MS 38849


                    Kozy Colors Remoldeling
                    215 West 2nd Street
                    PO Box 133
                    Waterford, PA 16441


                    Kramer & Sons Overhead Door, LLC
                    1219 Mayo Road
                    Edgewater, MD 21037


                    Kreimer Air Inc.
                    5725 Topeka Dr.
                    Tarzana, CA 91356


                    Kromer Plumbing
                    PO Box 1264
                    Mitchell, SD 57301


                    KT Mechanical, Inc
                    2134-C Chanticleer Ave
                    Phoenix, AZ 85065


                    Kubota Credit Corporation
                    PO Box 0559
                    Carol Stream, IL 60132


                    Kubota Credit Corporation
                    PO Box 0559
                    Carol Stream, IL 60132
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 137 of 163



                    Kubota Credit Corporation
                    PO Box 0559
                    Carol Stream, IL 60132


                    Kubota Credit Corporation
                    PO Box 0559
                    Carol Stream, IL 60132


                    Kubota Credit Corporation
                    PO Box 0559
                    Carol Stream, IL 60132


                    Kubota Credit Corporation
                    PO Box 0559
                    Carol Stream, IL 60132


                    Kushnick-Pallaci PLLC
                    630 Jognson Ave
                    Suite 201
                    Bohemia, NY 11716


                    Lammel Plumbing, Inc
                    200 N 7th
                    Suite 1
                    Beatrice, NE 68310


                    Landmark 05, LLC
                    PO Box 730
                    Evanston, WY 82931


                    Laney's Inc.
                    55 South 27th Street
                    Fargo, ND 58103


                    Laney's Mechanical Inc.
                    c/o Turman & Lang, Ltd.
                    5050 N Broadway Suite 207
                    Fargo, ND 58107-0110


                    Laney's Mechanical, Inc
                    1034 Hwy. 59 South
                    Detroit Lakes, MN 56501
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 138 of 163



                    Lang Electric
                    9145 South River Rd
                    Waterville, OH 43566


                    Lash's Glass
                    2242 Park Avenue
                    Chico, CA 95928


                    Lauby Plumbing & Heating
                    8548 East Spruce Rd.
                    Wymore, NE 68466


                    Lavigne Welding
                    2970 Skyview Drive
                    Lot#96
                    Lithia Springs, GA 30122


                    Le Loux Diversified
                    2705 Garfield Ave
                    Doon, IA 51235


                    Lee Plumbing & Heating Co. Inc.
                    1430 Main Ave N
                    PO Box 530
                    Thief River Falls, MN 56701


                    Lee's Heating, Air, & Refrigeration, Inc
                    404 Ironwood Drive
                    Salt Lake City, UT 84115


                    Leeco Plumbing , LLC
                    12869 387th Ave
                    Aberdeen, SD 57401


                    Legacy Heating & Air
                    6502 Bluffton Road
                    Fort Wayne, IN 46809


                    Liberty Door Repair
                    3605 Chastain Court
                    Alpharetta, GA 30004


                    Lindow Plumbing, Inc
                    24454 Fairwood Lane
                    Nevis, MN 56467
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 139 of 163



                    Lloyd's Electric Service, Inc
                    5553 Jeffrey Lane
                    Morristown, TN 37813


                    Lock and Safe, LLC
                    833 Country Rd. H Unit 6
                    Wisconsin Dells, WI 53965


                    Lone Star Concept Solutions, LLC
                    1047 Knoxbridge Road
                    Forney, TX 75126


                    Lone Star Handyman Services
                    PO Box 1486
                    Summerville, SC 29484


                    Long's Plumbing & Heating, Inc
                    1604 E Highway #14-16
                    Gillette, WY 82716


                    Loyal Plumbing
                    3225 W. Rapid Street
                    Rapid City, SD 57702


                    Lynch & Son's Plumbing
                    675 North Haven Dr.
                    Robins, IA 52328


                    M & M Handyman
                    9864 Dino Dr
                    #7
                    Elk Grove, CA 95624


                    M & O IIndustries D/B/A/ Garage Door 911
                    8301 SW 41st
                    Fort Lauderdale, FL 33328


                    Maher Plumbing & Heating
                    526 W 2nd
                    Ottumwa, IA 52501


                    Malphus Electrical Contracting, Inc.
                    200 Richey Lane
                    Douglas, GA 31535
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 140 of 163



                    Maniaci Construction
                    324 Fee Fee Rd
                    Maryland Heights, MO 63043


                    Marick, Inc
                    138 Jefferson Ave
                    Des Moines, IA 50314


                    Martinez Plumbing and Heating, Inc.
                    2307 S Greeley Hwy
                    Cheyenne, WY 82007


                    Master Plumbing Services
                    PO Box 2451
                    Inver Grove Heights, MN 55076


                    McCarl's Preferred Services
                    829 24th St.
                    Altoona, PA 16601


                    Mclain Plumbing
                    107 Magnolia Street
                    Philadelphia, MS 39350


                    Mechanical Air Conditioning
                    1373 North Killian Drive
                    Lake Park, FL 33403


                    Mel's Heat & Air
                    1745 Mccormick St
                    Turlock, CA 95380


                    Metro Plumbing
                    PO Box 227
                    Norfolk, NE 68702


                    Mid-South Electric Contractors, Inc
                    3869 New Getwell Rd
                    Memphis, TN 38118


                    Mikal The Locksmith
                    9216 Randall Drive NW
                    Gig Harbor, WA 98332
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 141 of 163



                    Mike's AC & Refrigeration, LLC
                    2250 NW Sunset Blvd
                    Jensen Beach, FL 34957


                    Mike's Plumbing
                    169 Mt Vernon Ave
                    Augusta, ME 04330


                    Millard Plumbing Inc.
                    205 Dardanelle Dam Rd
                    Dardanelle, AR 72834


                    Mitchell Plumbing & Heating, Inc
                    801 N Rowley St.
                    PO Box 1328
                    Mitchell, SD 57301


                    MJS Septic Systems



                    Mobile Washer



                    Monterey John's Repair
                    PO Box 51704
                    Pacific Grove, CA 93950


                    Morris Plumbing and Sewer
                    1694 Laurel Creek Cir
                    Lithonia, GA 30058


                    Morton Plumbing, Inc
                    2426 Winford Ave
                    Nashville, TN 37211


                    Mount Pleasant Plumbing and Heating
                    2310 235th St
                    Mount Pleasant, IA 52641


                    Mountain West Electrical Services
                    PO Box 2102
                    Pinedale, WY 82941
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 142 of 163



                    MPG Mechanical
                    64 Laurel Road
                    Charlestown, RI 02813


                    Mr Electric of Baton Rouge
                    PO Box 80724
                    Baton Rouge, LA 70898


                    Mr. Electric of Lafayette
                    PO Box 658
                    Carencro, LA 70520


                    Mr. Electric of Tri-Cities
                    3201 Kimberely Ct
                    Suite 300-D6
                    Johnson City, TN 37604


                    Mr. Handyman of Morresville
                    470 North Broad St
                    Suite C
                    Mooresville, NC 28115


                    Mr. Rooter Plumber
                    4520 Federal Blvd #A
                    San Diego, CA 92102


                    Mr. Rooter Plumbing
                    248A Turner St
                    AL 36367


                    Mr. Rooter Plumbing of Dubuque
                    5085 Wolff Road
                    Dubuque, IA 52002


                    Ms Fix It and Landscaping
                    1649 South Main Street
                    Suite 106
                    Milpitas, CA 95035


                    Mt Pleasant Heating & AC
                    2310 235th St
                    Mount Pleasant, IA 52641


                    Murray Plumbing
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 143 of 163



                    Nagel Plumbing
                    1404 West John Street
                    Grand Island, NE 68801


                    Nano Flex Funding



                    New England Restaurant Retail Maint.
                    400 West Cummings Park
                    #1050
                    Woburn, MA 01801


                    Nicks Appliance Service Inc
                    180 Boston Avenue
                    #B
                    San Jose, CA 95128


                    Nissan Finanace Motor Acceptance
                    PO Box 660360
                    Dallas, TX 75266-0360


                    Nissan Finanace Motor Acceptance
                    PO Box 660360
                    Dallas, TX 75266-0360


                    Nissan Finanace Motor Acceptance
                    PO Box 660360
                    Dallas, TX 75266-0360


                    Nissan Finanace Motor Acceptance
                    PO Box 660360
                    Dallas, TX 75266-0360


                    Nissan Finanace Motor Acceptance
                    PO Box 660360
                    Dallas, TX 75266-0360


                    Nissan Finanace Motor Acceptance
                    PO Box 660360
                    Dallas, TX 75266-0360


                    Northstar Plumbing
                    3039 Ridge Drive E
                    West Fargo, ND 58078
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 144 of 163



                    Nuckles and Sons, LLC
                    310 N Culberhouse
                    Jonesboro, AR 72401


                    Nyac Plumbing
                    2452 Palisades Center Dr
                    West Nyack, NY 10994


                    O'Brien Electric
                    71994 Rd. 373
                    Culbertson, NE 69024


                    Obist & Co
                    5020 Howard Blvd.
                    Columbus, NE 68601


                    Oceans Enterprise, LLC D/B/A Floor Pros
                    2626 Old Fair Road
                    Grand Island, NE 68803


                    On The Level Plumbing
                    PO Box 271
                    Poughkeepsie, NY 12602


                    On Track Doors, Inc
                    914 SE 9th St.
                    Cape Coral, FL 33990


                    One Call Plumbing
                    PO Box 851062
                    Mobile, AL 36685


                    Orres & Gailey Plumbing, Heating & A/C
                    330 5th Avenue South
                    Fort Dodge, IA 50501


                    Overhead Door Co of Southwest Georgia, I
                    PO Box 3747
                    Albany, GA 31706


                    Overhead Door Co of the Permain Basin
                    707 S. Colorado
                    Midland, TX 79701
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 145 of 163



                    Oxford Plumbing



                    Patrick Heating & Air Conditiong
                    1602 S. Monroe
                    Amarillo, TX 79102


                    Patriot Plumbing and Drain Service
                    PO Box 3046
                    West Memphis, AR 72303


                    Paul L. Buddy Plumbing & Heating Inc.
                    195 W Ashland Ave
                    Aurora, IL 60506


                    Peterson Plumbing & Heating Co
                    926. W. 3rd Street
                    Davenport, IA 52802


                    Piazza Plumbing Co, Inc,



                    Pierce Plumbing, Inc
                    1518 North Main Street
                    Hattiesburg, MS 39401


                    Pike Plumbing & Heating, Inc
                    830 Brook Street
                    Brainerd, MN 56401


                    Pinnacle Plumbing Inc
                    3200 3rd Ave
                    Suite 200
                    Marion, IA 52302


                    Pipe it up Plumbing Service, LLC
                    PO Box 54576
                    Pearl, MS 39288


                    PJN Enterprise D/B/A/ Priority Plumbing
                    600 Holcomb Ave. #4
                    Des Moines, IA 50313
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 146 of 163



                    Plumbing the Bay
                    21615 Hesperian Blvd.
                    Hayward, CA 94541


                    Plumbing Today, Inc.
                    c/o Aldo Vitagilano, Esq.
                    150 Purchase St #9
                    Rye, NY 10580


                    Pollman Plumbing, Heating & Air
                    324 3rd Street
                    PO Box 621
                    Fairbury, NE 68352


                    Pontotoc Plumbing
                    207 Industrial Dr
                    Pontotoc, MS 38863


                    Power Doctors Electrical Services, LLC
                    PO Box 265
                    Southaven, MS 38671


                    Powerhouse Plumbing
                    PO Box 65014
                    Lubbock, TX 79464


                    Precise Plumbing



                    Precision Door Service of Jackson
                    113 N Layfair Drive
                    Flowood, MS 39232


                    Precision Garage Door Serv of Huntsville
                    3411 Highway 53
                    Suite B
                    Huntsville, AL 35806


                    Presision Door Service of Noblesville
                    14560 Bergen Blvd
                    Suite 100
                    Noblesville, IN 46060
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 147 of 163



                    Procollect Svcs. Inc.
                    c/o P.D.A. B. Inc.
                    PO Box 98
                    Rockaway, NJ 07866-0098


                    Proctor & Graves Service Company
                    PO Box 44146
                    Nashville, TN 37204


                    Quality Fence Company
                    PO Box 384
                    Wildwood, GA 30757


                    Quarter Spot
                    c/o Parket Simon Koklis
                    110 N Washington St
                    Suite 500
                    Rockville, MD 20850


                    Quinn Home Improvement
                    3401 South Jesse James Circle
                    Sioux Falls, SD 57103


                    R & S Overhead Garage Door, Inc
                    1140 Montague Ave
                    San Leandro, CA 94577


                    R A Fisher Electric LLC
                    20815 Wolfridge Rd
                    Killeen, TX 76549


                    Race, LLC DBA Craven Electrical Service
                    4811 Bethlehem Road
                    Suite B
                    Richmond, VA 23230


                    Radio Controlled Garage Door & Gate
                    PO Box 482116
                    Kansas City, MO 64148


                    Ralph's Plumbing & Heating Inc
                    612 Burdick Expressway East
                    Minot, ND 58701
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 148 of 163



                    Rame Services, LLC
                    2031 Marravilla Circle
                    Fort Myers, FL 33901


                    Randy's Plumbing & Heating Inc
                    200 Rim Road
                    Lafayette, LA 70507


                    Rapid Rooter (C & E Wood)
                    2017 E HIghway 44
                    Rapid City, SD 57701


                    Ray & Son Heating & Air Conditioning Inc
                    540 Hazel Ave
                    Nashville, GA 31639


                    Ready People
                    c/o Law Office of Joseph A. Molinaro LLC
                    648 Wyckoff Ave
                    Wyckoff, NJ 07481


                    Rebel Electric, Inc
                    PO Box 118
                    Sherman, MS 38869


                    Reid Construction



                    Renner Garage Doors
                    3530 NE Kimball Drive
                    Kansas City, MO 64161


                    Ricker Plumbing, Heating & A.C.



                    Riley Armstrong Plumbing
                    11 North 20th Street
                    Fort Dodge, IA 50501


                    Rivers Edge Plumbing & Heating, Inc
                    PO Box 1941
                    Bismarck, ND 58502
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 149 of 163



                    Robert Brown Plumbing
                    4801 Hazel Jones Road
                    Bossier City, LA 71111


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 150 of 163



                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 151 of 163



                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Robert Hagaman
                    2283 Big Enough Way
                    Toms River, NJ 08755


                    Rochester Drain Rite, Inc
                    PO Box 6380
                    Rochester, MN 55903


                    Rock Mechanial
                    4009 Felland Road
                    Suite 107
                    Madison, WI 53718


                    Rooterman of Milton Florida
                    6061 Oglesby Road
                    Milton, FL 32570


                    Rose City Garage Doors, Inc
                    115 East lane
                    Thomasville, GA 31757


                    Roto Rooter
                    PO Box 1103
                    Ames, IA 50014


                    Roto Rooter
                    852 44th St SE
                    Cedar Rapids, IA 52403


                    Roto Rooter
                    4005 SE Grimes Blvd.
                    Grimes, IA 50111


                    Roto Rooter
                    235 E Jefferson St
                    Rhodes, IA 50234
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 152 of 163



                    Roto Rooter
                    852 44th St SE
                    Cedar Rapids, IA 52403


                    Roto Rooter
                    5672 Collections Center Drive
                    Chicago, IL 60693


                    Roto Rooter
                    PO Box 7226
                    Sherwood, AR 72114


                    Roto Rooter
                    5672 Collections Center Drive
                    Chicago, IL 60693


                    Roto Rooter
                    Kansas City, MO 64506



                    Roto Rooter
                    PO Box 1063
                    Moorhead, MN 56561


                    Roto Rooter
                    5278 Telegraph Road
                    Toledo, OH 43612


                    Roto Rooter
                    300 Kansas Lane
                    Monroe, LA 71203


                    Roto Rooter
                    5672 Collections Center Drive
                    Chicago, IL 60693


                    Roto Rooter
                    PO Box 3154
                    Bismarck, ND 58502


                    Roto Rooter
                    PO Box 4607
                    Sioux City, IA 51104
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 153 of 163



                    Roto Rooter #10507
                    794 Drexel Street
                    Ralston, NE 68127


                    Roto Rooter Bellevue
                    5672 Collections Center Drive
                    Chicago, IL 60693


                    Roto Rooter Cherry Hill
                    5672 Collections Center Drive
                    Chicago, IL 60693


                    Roto Rooter DBA Mac Services Inc
                    3901 W Cavalry Ct
                    Lincoln, NE 68528


                    Roto Rooter Norcross
                    5672 Collections Central Drive
                    Chicago, IL 60693


                    Roto Rooter of Burlington
                    13802 80th Street
                    Burlington, IA 52601


                    Roto Rooter of Carroll
                    PO Box 1103
                    Ames, IA 50014


                    Roto Rooter of Iowa Falls
                    PO Box 61
                    Iowa Falls, IA 50126


                    Roto Rooter of Minot
                    6621 16th Ave NW
                    Minot, ND 58703


                    Roto Rooter SD
                    PO Box 623
                    Sioux Falls, SD 57101


                    Roto Rooter Sewer Drain Services
                    2840 Wilder Rd NW
                    Rochester, MN 55901
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 154 of 163



                    Roto Rooter Sewer Service
                    PO Box 157
                    Ottumwa, IA 52501


                    Roto Rooter Woodbridge VA
                    5672 Collections Center Dr.
                    Chicago, IL 60693


                    RSDM, LLC DBA Tony's Enterprises
                    1921 W Dimond Blvd
                    Unit A
                    Anchorage, AK 99515


                    RVJJ Service
                    915 West 8th St
                    North Platte, NE 69101


                    RW Handyman Services
                    1808 Somerfield Lane
                    Crystal Lake, IL 60014


                    Ryan Shelton
                    C/O Deep Springs Maintenance Group
                    Madison, NC 27025


                    S & R Louisiana LLC
                    D/B/A Precision Door Service
                    8967 Castille Rd, Suite M
                    Baton Rouge, LA 70809


                    Safe T Locks



                    Same Day Electric
                    4299 W Chinden Blvd
                    Garden City, ID 83714


                    San Diego 1/2 Price Handyman
                    2571 Quidde Aven
                    San Diego, CA 92122


                    Schmidt Drain Cleaning, LLC
                    D/B/A Rooter Man
                    Buffalo, MN 55313
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 155 of 163



                    Schulz Plg, HTG & A/C, Inc
                    20 11th Ave N
                    Carrington, ND 58421


                    Scott B Moores
                    D/B/A Custom Electric COI
                    410 Oak Street
                    Oakland, ME 04963


                    Scott can fix it
                    42215 Washington St
                    A166
                    Palm Desert, CA 92211


                    Scott's Glass & Fabrication
                    2990 Esplanade
                    Chico, CA 95928


                    SCR Norther Division
                    7674 College Road
                    Suite 115
                    Baxter, MN 56425


                    SD Sewer Lining Solutions & Drain
                    4108 W Newcomb St
                    Sioux Falls, SD 57106


                    Security Safe & Lock Co.
                    2392 E Turkeyfoot Lake Road
                    Akron, OH 44312


                    Senninger Plumbing Co. Inc
                    11107 Cedar Creek Road
                    Louisville, KY 40229


                    Service Experts Plumbing & Drain
                    PO Box 7405
                    Diberville, MS 39540


                    Service Glass & Door Co.
                    401 17th St.
                    Lake Charles, LA 70601
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 156 of 163



                    Service Plumbing & Heating Co., Inc
                    201 Webbwood Road
                    Riverton, WY 82501


                    Sewer Rooter & Plumbing
                    816 S Eddy Street
                    Grand Island, NE 68801


                    Sharkey Plumbing & Heating, Inc
                    418 S 32nd St
                    Spearfish, SD 57783


                    Sheeri Contractor's Inc
                    204 East 112 Street
                    New York, NY 10029


                    Siegel's Floor Coverings
                    1025 Broadway
                    Wheaton, MN 56296


                    Siemer Plumbing
                    103 South 7th Street
                    Denison, IA 51442


                    Skooter Plumbing & Drain Cleaning



                    Smith's Sewer Service, Inc.
                    PO Box 351
                    4620 NW 62nd Ave
                    Johnston, IA 50131


                    Sodexo
                    3847 Crum Road
                    Youngstown, OH 44515


                    South Shore Heating & Cooling
                    57 Whites Path
                    South Yarmouth, MA 02664


                    Southern Iowa Plumbing , LLC
                    406 W. Jackson Street
                    Corydon, IA 50060
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 157 of 163



                    Southwind Ent. Inc. dba 1-800-Got-Junk
                    9851 Widmer Road
                    Lenexa, KS 66215


                    Speedy Rooter Plumbing Spirit Ent. of Or
                    600 W. 13th Street
                    South Sioux City, NE 68776


                    Spirit Enterprise of Oregon Inc.
                    102 Birch Avenue
                    Troutdale, OR 97060


                    Stanley Steamer



                    Steve's Locksmith Services
                    56 Flamingo Road
                    Levittown, PA 19056


                    Steven Robotaille dba SDR Construction
                    203 Main Street
                    Sabattus, ME 04280


                    Stockton Maintenance Group
                    1975 Sansbury's Way Suite 116
                    West Palm Beach, FL 33411


                    Stoll Plumbing Heating & Cooling
                    105 E. Cass Street
                    Osceola, IA


                    Stoudenmire Heating & Air Conditioning
                    1516 Barnwell Street
                    Columbia, SC 29201


                    Strickland Plumbing



                    Summit Heating & Cooling, LLC
                    1415 Murray Drive
                    Kansas City, MO 64116
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 158 of 163



                    Sunbelt Rentals, Inc.
                    PO Box 409211
                    Atlanta, GA 30384-9211


                    Super Hero's Painting
                    601 Cannery Avenue
                    Sacramento, CA 95811


                    Superior Inc.
                    101 Mundy Memorial Drive
                    Mount Juliet, TN 37122


                    Susie's Cleaning 337
                    165 Gus Brown Road
                    Anacoco, LA 71403


                    Tailwind Enterprise LLC dba Apple Plumbi
                    6017 W Franklin Road
                    Boise, ID 83709


                    Tambe Electric
                    614 Fishers Run
                    Victor


                    TC Fix it
                    1202 Bass Lake Road
                    Traverse City, MI 49685


                    TD Bank, N.A.
                    PO Box 100295
                    Columbia, SC 29202-3295


                    TD Bank, N.A.
                    PO Box 100295
                    Columbia, SC 29202-3295


                    TD Bank, N.A.
                    PO Box 100295
                    Columbia, SC 29202-3295


                    TD Bank, N.A.
                    PO Box 100295
                    Columbia, SC 29202-3295
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 159 of 163



                    TD Bank, N.A.
                    PO BOx 100295
                    Columbia, SC 29202-3295


                    Tennessee Valley Excating



                    The Appliance Repair Man



                    The Drain Cleaner
                    1115 South Lincoln Avenue
                    Grand Island, NE 68801


                    The Genuine Overhead Door Columus GA
                    1230 5th Avenue
                    Columbus, GA 31901


                    The Handyman USA
                    Columbus, GA 31904



                    The Nashville Handyman
                    1921 19th Avenue
                    Nashville, TN 37212


                    The Plumber Co
                    IA



                    The Plumber Master
                    WA



                    Tim Rausch Plumbing
                    1606 W. Haskel St. Suite A
                    Appleton, WI 54914


                    Tim's Handywork LLC
                    45006 Schoolhouse Road
                    Osage, MN 56570
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 160 of 163



                    Tim's Handywork, LLC
                    45006 Schoolhouse Road
                    Osage, MN 56570


                    Timber Ridge Plumbing
                    1512 Basin Avenue
                    Bismarck, ND 58504


                    Titanium Plumbing LLC
                    PO Box 528
                    Watford City, ND 58854


                    Titans Electric
                    8421 Old Brownsville Road
                    Arlington, TN 38002


                    Todd Plumbing
                    15978 NE 112th Street
                    Maxwell, IA 50161


                    Toledo Window & Gutter LLC
                    7439 2nd Street
                    Holland, OH 43528


                    Total Group LLC
                    15115 Old Hickory Blvd Suite B
                    Nashville, TN 37211


                    Turbo Rooter Plumbing & Septic
                    GA



                    Turner Plumbing Inc.
                    217 W. Kidder Street
                    Vermillion, SD 57069


                    Tuscan Door Service
                    1938 W/ Camino Toro Bronco
                    Vail, AZ 85641


                    Two Men and A Snake
                    14919 A. Circle
                    Omaha, NE 68144
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 161 of 163



                    U.S. Bank, N.A.
                    c/o Schiller, Knapp, Lefkowitz & Hertzel
                    950 New Loudon Road, Suite 109
                    Latham, NY 12110-2100


                    Ugstad Plumbing, Inc.
                    3209 E. Fir Ave
                    Fergus Falls, MN 56537


                    Universal Lighting & Electric LLC
                    5201 W. 46th Street
                    Indianapolis, IN 46254


                    Universal Plumbing Co
                    8811 SW Spruce Street
                    Portland, OR 97223


                    Upkeep
                    817 26th Street
                    Milford, IA 51351


                    USI Insurance Services LLC
                    PO BOx 62939
                    Virginia Beach, VA 23466


                    Valentine Electric, Inc.
                    374 Greenbush Road
                    Blauvelt, NY 10913-1108


                    Valley National Bank
                    PO.Box 953
                    Wayne, NJ 07474


                    Vapor Viper
                    IA



                    Varnadore Electric, Inc.
                    307 South Nicholls Street
                    Waycross, GA 31503


                    Velocity Drain Services, Inc.
                    5650 Quam Ave. NE
                    Saint Michael, MN 55376
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 162 of 163



                    Vilandres Plumbing
                    PO Box 5673
                    701 North 7th Street
                    Grand Forks, ND 58206-5673


                    Vincent J. Cestaro & Son Plumbing & Heat
                    705 South Street
                    Newburgh, NY 12550


                    Vitt Heating and AC Co. Inc.
                    4719 Morganford Road
                    Saint Louis, MO 63116


                    Walstra Plumbing & Heating Inc.
                    539 4th Street
                    Sioux Center, IA 51250


                    Walter Plumbing
                    #3 Brassie Drive
                    Mc Cook, NE 69001


                    Wheelhouse Plumbing, Inc.
                    2315 E. Dakota Ave. Suite 1
                    Pierre, SD 57501-4333


                    Wiese Plumbing & Excavating, Inc.
                    620 Marvin Ct
                    Fremont, NE 68025


                    Wilcox Plumbing & Heating
                    PO Box 68
                    109 3rd St SW
                    Red Lake Falls, MN 56750


                    Wildwood Services, LLC
                    2242 Otter Creek Ln
                    Sarasota, FL 34240


                    Williams and Fogg Mechanical Services In
                    1207 B. School Street
                    Richmond, VA 23220


                    Williams Plumbing
                    2648 260th Street
                    Marshalltown, IA 50158
Case 20-12271-KCF   Doc 1 Filed 02/11/20 Entered 02/11/20 12:56:09   Desc Main
                         Document    Page 163 of 163



                    Wilmington Heating & Air
                    PO 16188
                    Wilmington, NC 28408


                    Yes Sir Plumbing & Heating
                    308 1/2 E. Blvd. Apt. B
                    Bismarck, ND 58502


                    Yesco Sign and Lighting
                    1208 Columbus Road, Suite F
                    Burlington, NJ 08016


                    Young Electric, LLC
                    9999 SW Wilshire Street, Suite 221
                    Portland, OR 97225


                    Young Plumbing & Heating Co
                    750 So. Hackett Road
                    PO Box 1077
                    Waterloo, IA 50704


                    Zippy Drain, LLC
                    800 New York Avenue
                    Des Moines, IA 50313
